 Inthe Matter of ANDREWJERGENSCO.OFCALIFORNIAandSOAP & COS-METIC WORKERSUNION,No.21361 'Cases No.. R-762 and C-793.-Decided August 21, 1942Jurisdiction:toilet preparations manufacturing industry.Unfair Labor PracticesIn General:Where after hearing respondent corporation was 'merged with parentsuccessor corporation,which carried on the business of -respondent un-changed in character, merger involving no real change in ownership oremployer-employee relationships, and successor corporation was subject toobligations of respondent corporation pursuant to state statutes, successorcorporationwas held responsible for unfair labor practices of originalrespondent..Company-Dominated Unions:formation of first, to forestall outside organiza-tion ; participation in formation of : suggesting organization; Calling andattendingmeeting; participation in, administration ; serving as officers;attending and soliciting employees to attend meetings-successor organizationformed after dissolution of predecessor ; similarity in structure and identity'of officers; solicitation, surveillance, threats and anti-miion statements bysupervisory employees..Discrimination:discharges for union membership and activities; lay-offs becauseof union membership and failure to. affiliate with company-dominated union;delayed reinstatements because 'of union membership and refusal to join com-pany-dominated union ; charges of discrimination dismissed as to severalemployeesCollective Bargaininq:charges of, dismissed-Remedial Orders:issued against successor corporation: requiring it to dises-tablish the successor-dominated organization, reinstate employees who hadnot been reinstated, award back pay to employees who, had not been rein-stated as well as to those ordered reinstated, and to place upon preferentiallist employees who were found to have been non-discriminatorily laid off.Evidence:Illegally obtained evidence admissible where it (lid not appear that anygovernment agent acted in collusion with culpable person in securing theevidence, thereby violating some provision of the United States Constitution,and where it did not appear that obtaining the document or revealing itscontents violated any federal statute.Practice and Procedure:substitute of successor corporation as party respond-ent in proceedings ; dismissal of petition in view of lapse of time since filing.Mr. Frank A. Mouritsen,for the Board.Mr. Ralph E. Palmer,of Glendale, Calif., andMr. Marshall Shafer,ofWilmington, Calif., for the Union..-, - 43 N L.R B , No. 77:-457 458DECISIONS OF NATIONAL LABOR RELATIONS BOARDMr. Frank Mergenthaler,of Los Angeles, Calif., for the Californiacorporation, andMessrs. FrostdJacobs,of Cincinnati, Ohio, for the11Ohio corporation.Mr. Harry Cooper,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEOn November 8, 1937, Soap & Cosmetic Workers Union, No. 21361,1herein called the Union, filed with the Regional Director, for the,Twenty-first Region (Los Angeles, California) a petition allegingthat'a question affecting commerce had arisen concerning, the repre-sentation of employees of Andrew Jergens 'Co. of California, Bur-bank, California, herein called the California corporation, and re-questing an investigation and certification of representatives pursuantto Section 9 (c) of the National Labor.Relations Act, 49 Stat. 449,herein called the Act.On December 3, 1937, the Union filed with the Regional Director acharge alleging that the California corporation had engaged in andwas engaging in unfair labor practices affecting commerce Within themeaning of the Act. -On December 21, 1937, the National Labor Relations Board, hereincalled the Board,- acting pursuant to Section 9 (c) of the Act, and-Article III, Section 3, of National Labor Relations Board Rules andRegulations-Series 1, as amended, ordered an investigation in CaseNo. R-762, authorized the Regional Director to conduct it and toprovide for an appropriate hearing upon due notice, and, actingpursuant to Article III, Section, 10 (c) (2) and Article II, Section37 (b) of said Rules and Regulations, further ordered that CaseNo.R-762 and Case No. C-793 be consolidated for purposes ofhearing.Upon the aforesaid charge and amended charges duly filed bythe Union, the Board, by the Regional Director, issued its complaint'dated January 4, 1938, against the California corporation, allegingthat it had engaged in and was engaging in unfair labor practices.affecting Commerce, within the meaning of Section 8 (1),- (2), (3),and (5) and Section 2 (6) and (7) of the Act.Apart from the juris-dictional allegations, the complaint, as amended prior to and at thehearing, 'alleged in substance (1)' that the production employees ofi This labor organization was designated as Soap & Cosmetic Workers A P of L on thepetition,charge,complaint, and other formal papers.At the hearing the pleadings wereamended to state the name of the organization as set forth above. ANDREW JERGENS CO. OF CALIFORNIA459the California corporation,excluding office employees,maintenanceemployees,foremen, forewomen,and supervisors,constitute a unitappropriate for the purposes of collective bargaining;(2) that,al-though a majority of, the employees in said unit have designated theUnion as their exclusive bargaining representative,the Californiacorporation has refused and continues to refuse to bargain collectivelyWith theUnion;(3) that the California corporation has dominated,supported,and interfered with the formation and administration oftwo labor organizations,respectively known as Andrew Jergens Em-ployees' Association,herein called the Association,and IndependentSoap & Cosmetic Workers Union,Inc., herein called the Independent;(4) that the California corporation laid off,refused and continues torefuse to reinstate Ed Young because of his union activity and becausehe engaged in concerted activities with other employees for theirmutual aid and protection;(5) that the California corporation dis-charged, refused,and continues to refuse to reinstate 42 other namedemployees2for the reason that they joined and assisted the Union andengaged in concerted activities with other employees for their mutual,aid and protection;and (6)that by the foregoing and other acts, theCalifornia corporation has interfered with, restrained,and coerced itsemployees in the exercise of rights guaranteed in Section 7 of theAct:Copies of the complaint,accompanying notice-of hearing, amend-ments to the complaint,the petition,and a separate notice of hearingon the petition, Were duly served upon the California corporation andthe Union.,The Independent was served with copies of the complaint,accompanying notice of hearing, and amendments to the complaint.3,The California corporation filed an answer to the complaint,contest-ing the Board's jurisdiction of the subject matter, denying that it hadengaged in the unfair labor practices alleged in the complaint, andmaking certain averments hereinafter referred,to.The answer wasamended, atthe hearing.Pursuant to notice,a hearing in the consolidated cases was heldatLos Angeles,California,from January 11 to March 11, 1938,2The names of these employees follow : Suzanne Adams,Florence Arnold, ClementineBayless,W. G Blackmon. June Brown,Grace Louise Bruce,Glen Campbell,Vera Campbell,Lesley(Leslie)Chatfield,Lola Cox, James (J. R.) Craig, Helen Cox Dobbin(Dobbins),L.H. Eddington,Sue,Fields,Mary Gracey,Melba Grafstrom,Harold R. Gratias,MildredGribble,Kathryn(Katherine)Hayes,Norman Heywood,Dorothy Holmes,Lena Holmes,Lula Johnson,Jane Lansing,Jean Mills,Joseph Mulleda,Chester(C. F ) Murphy, RuthNewman,Ralph Palmer,-Shea Paysingei(Peysinger),Ilene Pillow,Velma Rainwater, Vir-ginia Reid,Ruth Rhoads,Helen Rogers.Betty Rowe, Ralph Smith, Arlene Stewart,DoloresVan Holm,Eudalia Watkinson, Nancy Williams,and Marie Worcester.a Service on the Independent was made on January 20, 1938, during a recess of the hear-ing,when,the Second Amendment to the Complaint,alleging that the California corpora-tion dominated, supported, and interfered with the formation and administration of theIndependent,was issued and served upon the parties. 460DECISIONS OF NATIONAL' LABOR RELATIONS. BOARDinclusive, before DwightW. Stephenson, the Trial Examiner duly'designated by the Board.Upon motion filed by the California cor-poration with the Regional Director on March 19, 1938, the recordwas reopened and further hearing held on April 8, 1938, for thepurpose of adducing after-discovered evidence relating to the caseof William G. Blackmon, an employee of the California' corporation.The Board and the California corporation were represented, bycounsel, the Union by-its president and business representative, andall participated in the hearing.Although the Independent was servedwith a copy of the complaint and amendments thereto and was advisedof its right to 'intervene in the proceeding, it did not appear.Fullopportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing upon the issues was afforded allparties.During the course of the hearing the California corporation mademotions to dismiss the petition on jurisdictional grounds and thecomplaint on the ground that the evidence did not support its allega-tions.The Trial Examiner denied these motions and his rulings arehereby affirmed.Toward the close of the hearing, and during cross-examination of awitness for the California' corporation, the Board's attorney offeredin evidence a document, herein referred to as the Rothenberg memo-randum.The California corporation objected to its receipt in evi-dence on the general ground that it was incompetent, irrelevant, im-material, and not probative of any issue in 'the case, and on thespecial ground that the contents of the memorandum had not beenshown to have been communicated to anybody.The Trial Examineroverruled these objections and admitted the Rothenberg lnemoran=dum.Thereafter the California corporation moved to strike thedocument from the record on the ground that it had been obtainedunlawfully by some person from a plant waste receptacle and thatBoard counsel had knowledge of such unlawful act when he offeredthe document in evidence 4The California corporation did not con-tend that any government agent acted in collusion with such personin securing the document.The Trial Examiner denied the Californiacorporation's motion to strike.We agree with the Trial Examiner'sruling.Illegally obtained evidence is admissible in State and Federalcourts.5The modification of this rule by the Federal courts doesnot support the California corporation's position: It does not appearthat any government agent acted in collision with the culpable per-4We assume,without deciding,that the document was unlawfully obtained.5 Olmstead v. United States,277 U. S. 438;gmore on Evidence,sections 2183 and2184; 1934 supplement, pp. 940-950.Cf.Code of Evidence, Tentative Draft No 1, Ahnera-can Law Institute,Rule 4. ANDREW JERGENS CO. OF CALIFOR11i?IA461son, thereby infringing some provision of the United States Consti-tution,; 6 or that obtaining the document or revealing its contentsviolated any Federal statute.?The Board is "charged in the public interest with the duty of pre-venting unfair labor practices" defined in the Act, and Board pro-ceedings thereunder are "narrowly restricted to the protection andenforcement of public rights," as set forth therein.8Here, the Cali-fornia corporation in effect demanded that we subordinate the policyof the. United States declared in the Act to the State criminal lawor to the California corporation's private rights.' These interests ofthe State and the California corporation may be vindicated beforean appropriate tribunal in an appropriate proceeding.Congresscreated the Board to protect the public interest in self-organizationand collective bargaining.In Board proceedings this public interestmust prevail as against the interests contended for by the Californiacorporation.°The Trial Examiner's denial of the motion to strikeis hereby affirmed..Other motions and objections to the admission of evidence weremade and ruled upon at the hearing. The, Board has reviewed therulings of the Trial Examiner. and finds that no prejudicial errorswere committed.The rulings are hereby affirmed.On or about July 27, 1938, the Trial Examiner filed his IntermediateReport, copies of which were duly served upon the parties.There-after the California corporation and the Union filed their respectiveexceptions to the, Intermediate Report.On December 6, 1938, theCalifornia corporation filed with the Board and served upon the partiesan Affidavit of Prejudice, praying that the Intermediate Report ofthe Trial Examiner be not approved.On December 8, 19B8, the Cali-fornia corporation filed a brief with the Board.On December 10,f938, the Trial Examiner filed with the Board and served upon the°Baideau v McDowell,256 U. S 465.The California corporation contended that, be-cause counsel for the Board introduced in evidence the Rothenberg memorandum toward theclose of the hearing,itwas deprived of an opportunity to investigate the removal of thedocument from the plant and the connection of agents of the Board with such removal.However,the memorandum was intiod'iced on March 1,1938, and the hearing did not closeuntilMarch 11, 1938.Moreover, counsel for the California corporation did not clannthat he had insufficient time to make the desired investigation and made no request for acontinuanceof the hearing for such purposeWe find that the California corporation wasafforded ample opportunity to prove any connection between agents of the Board and theremoval of the document from the planta Cf Nardonev.United States,302 U.S 379;Nardoni v.United States,60 S Ct. 267.8National Licoi ice Company v N L. R.B , 60 S. Ct 5699Cf,National LicoriceCompanyv.N.L.R. B.,60 S.Ct. 569 (Board may effectuatepolicies of Act by invalidating contract rights)'; NL R B v Carlisle Lumber Co ,94 F.(2d) 135. 99 F (2d) 533 (C. C A. 9), cert. den'd, 304 U S. 575, 306 U. S 646 (Board mayeffectuate policies of Act by an.atder against employer,despite unlawtul conduct by charg-ing union);Republic Steel Corpv NL R B,107 F.(2d) 472(C C A 3)(Board mayeffectuate policies of Act by ordering employer to reinstate employees,despite then'Aiola-tion of the criminal law of the State). 462DECISIONS OF NATIONAL LABOR RELATIONS BOARDparties any affidavit in answer to said Affidavit' of Prej udice.1°OnDecember 13, 1938, the Board issued ali,order (1) granting the Cali-fornia corporation's prayer and not approving the Intermediate Re-port; (2) expunging and striking from the record the IntermediateReport, the exceptions thereto, and all other formal documents withrespect thereto, except the Affidavit of Prejudice and the affidavit ofthe Trial Examiner in answer thereto; (3) transferring and continuingCase No. C-793 before the Board in accordance with the Board's Rulesand Regulations; (4) directing the issuance of Proposed Findings ofFact, Proposed Conclusions of Law, and 'Proposed Order; and (5)granting the parties the right, within 10 days from the receipt of saidproposed findings, to file exceptions, to request oral argument beforethe Board, and to request permission to file a brief with the Board.On July 18, 1940, the Board- issued and duly served on the parties,and the 'Independent, its Proposed Findings of Fact, Proposed Con-clusions of Law, and Proposed Order. In its proposed findingsthe Board directed that the parties should have the right within 20,days from the date of receipt of the proposed findings to file excep-tions thereto and request permission to argue orally before the Board,and within 30 days from the receipt of such proposed findings to filea brief with the Board.Thereafter the California corporation andthe Union filed exceptions to the proposed findings:The Californiacorporation and the Union, respectively, also filed a brief and a state-ment in support of-their exceptions.On September 27, 1940, the Board issued a Decision and Order inthese proceedings.On December 17, 1940, the Board notified theparties that, unless sufficient cause to the contrary should appear, theBoard would vacate and set aside said Decision and Order. OnJanuary_10, 1941, the Board vacated and set aside'said Decision andOrder for the purpose of further proceedings 'before the Board.On March 17, 1942, the Board issued an order which- was duly,served upon the parties and The Andrew Jergens Company (ofOhio), Cincinnati, Ohio, herein called the Ohio corporation, reopen-ing the record for the purpose of receiving further evidence relatingto changes in the name and status of the California corporation andtransferring these proceedings to the Regional Director for the NinthRegion for the purpose of further hearing.On April 9, 1942, theOhio corporation filed a special appearance waiving further hearing10 From the affidavits filed by the California corporation and the Trial Examiner it ap-pears that after the close of the hearing and after the submission to the Chief Trial Exam-iner by the Trial Examiner of a rough draft of the Intermediate Report, which was substan-tially the same as the draft finally issued and served upon the parties, but before suchissuance and service the Trial Examiner became a candidate in a primary election ; thatthe election district included voters who were employed at the plant involved in this pro-'eedmg; and that the Trial Examiner claimed to be the "onlycandidate officiallyindorsed by organized labor " ANDREW JERGENS CO. OF CALIFORNTA463or notice thereof, and admitting certain facts regarding the past andpresent relationship between the California corporation and the Ohiocorporation, so that the Board might make such facts part of, the'record in these proceedings.Those facts'are hereby made apart ofthe record herein.'On June .5, 1942, the Board duly .served upon the parties and theOhio corporation notice that, unless sufficient cause to the contraryshould appear, the Board would substitute the Ohio corporation as'the party respondent in these proceedings, and would reinstate and,reissue -itsDecision and Order of September 27, 1940,, substituting'therein- the Ohio corporation for the California corporation. 'OnJune 15, 1942, the Ohio corporation filed, its objections to the actionproposed in said notice.-The Board has, considered the exceptions, the California 'corpora-tion's brief," the Union's statement, and the Ohio corporation's ob-.jections of June 15, 1942. In its -brief the California corporation',contended that it was deprived of a fair hearing. - The Board findsthis contention to be -without merit.12 Insofar as the exceptions, and,objections are inconsistent with the findings of fact, conclusions of.law, and order set forth below, the Board finds them twbe,.NKithout,merit.iL ^^',^Pk:2 vUpon the entire record in the case, the Board makes the following:"FINDINGS OF FACTI., THE BUSINESS OF THE CALIFORNIA CORPORATION AND TIIE OHIO CORPORA-TION, AND THE RESPONSIBILITY OF THE OHIO CORPORATION FOR THE UNFAIRLABOR PRACTICESThe Andrew Jergens Company (of Ohio)is anOhio corporationengaged in the manufacture and sale,of toilet articles, cosmetics, and.related products.Its principal place of business,is inCincinnati,Ohio, and it operates a plant at Burbank, California,-which is the onlyplant involved,in, this proceeding. , Prior to November 1939, andduring the period of the unfair labor practices found below, the Bur-bank plant 'was'owned and operated by a subsidiary, Andrew Jer=gens Co. of California, a California corporation.The Californiacorporation purchased between 35 and 50 percent of the rawmaterials11 In its brief the California corporation incorporated by reference a brief filed December8, 1938The Board has considered the brief of December 8 as part of the California corpo-ration's subsequent brief12At the close of the Board's case counsel for'the California corporation applied for andwas denied a continuanceUpon the entire record we find that such denial did not deprivethe California' corporation of'a fair hearingAt the close of the hearing counsel for the,California corporation stated with referenceto the conduct of the hearing that ".under certain circumstances this might havedeveloped into a cat and dog fight, if it hadn't been for the capable and judicialmanner inMuch the [Trial] Examiner has handled it, and his patience in the case . 464 -DECISIONSOF NATIONALLABOR RELATIONS BOARDused at the Burbank plant outside the State of California.For thefiscal year of December 1, 1936, to November 30, 1937, the,purchaseprice ofraw materialsamounted to $736,641.,The bulk of the products manufactured at the Burbankplant wassold to Jergens-Woodbury Sales Corporation of California, a Cali-fornia corporation whose stock, was'owned by the Californiacorpora-tion, whose offices were in the-same building as those of the latter cor-poration, and whose officers were identical with those of the Californiacorporation.The sales corporation employed no shipping employees,the employees of the California corporation doing theshipping forthe sales corporation.Between 40 and 50 percent of the products-sold by the sales corporation for the years 1936 and 1937 were shipped'to points outside of California.Sales of the products of the Cali-fornia corporation in 1937 amounted to $1,300,852.89.The sales cor-poration employs salesmen and serves the territory west of a linedrawn on the-eastern boundaries of New Mexico, Utah,and Montana,.During November and December 1937 and January1938,approxi-mately 87 productionand maintenanceemployees wereemployed atthe -Burbank, plant.The Ohio corporation owned and held approximately 61 percent ofthe voting stock of the California corporation.During 1937 andthereafter up to November 30, 1939, the principalofficers ofthe Ohiocorporation, who together comprised a majority of its board of direc-tors; were also the principal officers of the Californiacorporation, andcomprised a majority of its board of directors.These three officerswere Andrew Jergens, president; Frank C. Adams, vice president;and Joseph D. Nelson, secretary. ' In addition to being secretary ofboth corporations, Nelson served as general manager of both.Nelsonappointed L. M. Rothenberg, the local general manager at the Bur-bank"plant.Rothenberg admitted at the hearing that the policies ofthe'management at the Burbank plant were determined in Cincinnati.It appears from the evidence that Nelson advised Rothenberg withregard to labor relations at the California plant, thatRothenberglacked authority to recognize the Union as collectivebargaining repre-sentative without the consent of Nelson, and that Rothenbergreportedto Nelson regarding certain' of the unfair- labor practicesfound herein,as noted below in connection with the RothenbergOn or about November 30, 1939, the corporate existence of theCalifornia corporation terminated through the merger of that cor-poration with the' Ohio corporation.The merger agreement pro-vided that all the assets, business, and good will of the California,corporation should be transferred to the Ohio corporation, whichwas to continue as the consolidated corporation. It appears fromthe merger agreement that the holders of stock in the two corpora- -ANDREW JERGENS CO. OF' CALIFORNIA465tions received stock in the Ohio corporation in exchange for theirprior holdings in the two corporations. It further appears fromthe merger agreement that the, principal officers of the merged cor-poration, constituting a majority of its board of directors, were, fora period up to January 1940, Andrew Jergens, president; FrankAdams, vice president and treasurer; and Joseph D. Nelson, vicepresident and secretary.It does not appear that any managementpersonnel changes were made at the Burbank plant as a result of themerger.InNational Labor Relations Board v. Arthur L. Colten and Abe J.Colman, co-partners doing business as Kiddie Kover ManzufacturingCompany,13the United States Circuit Court of Appeals for the SixthCircuit stated:It is the employing industry that is sought to be regulatedand brought within the corrective and remedial provisions oftheAct in the interest of industrial peace,.,. . It needs nodemonstration that the strife which is sought to, be averted is noless an object of legislative solicitude when contract, death,' oroperation of law brings about change of ownership in the employ-ing agency.In the instant case, the merger involved no real change in owner-ship or management of the Burbank plant, or in the employer-em-ployee relationship.So far as appears, the Ohio corporation hascontinued the business of the California corporation unchanged incharacter.Moreover, under the statutes of both California and Ohio,a surviving corporation, following a merger, is subject to all theliabilities, obligations, and duties of each of the constituent corpora-tions and is subject to the results of any pending proceeding, andmay be substituted for either of the constituent corporations in anypending proceeding.14We find that, for the purposes of the Act,the Ohio corporation, as successor to the California corporation, isresponsible for the unfair labor practices found below.15We hereby substitute The Andrew Jergens Company- (of Ohio)as ,the party respondent herein, in place and in stead of AndrewJergens Co. of California.II.THE ORGANIZATIONS INVOLVEDSoap & Cosmetic Workers Union, No. 21361, is a labor organiza-tion affiliated with the American Federation of Labor. It admits to=$105 F. (2d) 179 (C C. A. 6)"Civil Code of California,Sections 361, 361(a).Ohio General Code, Sections 8623-67,8623-68, 8623-69."CompareN. L. It B V. Colter,105 F (2d) 179 (C C. 'A.6) ; N. L. R. B. v. BaldwinLocomotive Works,128 F(2d) 39, 65(C. C A. 3);Southport Petroleum Co v. N. L. R. B,62 S. Ct.452;Bethlehem Steel Co. v.N LR. B., 120 F.(2d) 641(App D. C.).481039-42-vol 43-301 466 . DECISIONS OF NATIONAL LABOR RELATIONS BOARD.membership employees at the_ Burbank plant except maintenanceemployees and watchmen.Andrew Jergens Employees' Association was an unaffiliated labororganization which admitted to membership employees of the Cali-fornia corporation.Independent Soap & Cosmetic Workers' Union, Inc., is a labororganization -which admits to membership employees at the Burbankplant.III.THE UNFAIR LABOR PRACTICESA.- Domination, support, interference, restraint, and coercion1.The Andrew Jergens Employees' AssociationIn and after April 1937 employees of the California corporationengaged in discussion concerning the formation of a labor organiza-tion.On or about May 1 and June 10, E. F. Prior, a representative oftheA. F. of L., spoke to Ralph Palmer, a shipping-departmentemployee, and other employees about organizing a union.On or about June 15, 1937, Ed Young, an employee in the shippingdepartment, and R. D. Van Hove, maintenance foreman, talked in theengine room about wage rates and union organization at the Cali-fornia corporation's plant.,-Van Hove remarked that organizationwas all right if the employees "would stick together."At this pointin the conversation Russell, then general manager, came into theengine room.Thereupon, according to Young, Van Hove stated "thatthe union never did do a company any good; in fact, it 'caused a lotof strikes and put a lot of people out of work," and Russell stated:"That a boy, Van, give them the devil."Although Van Hove at thehearing gave a different version of his-conversation with Young lie didment.Van Hove denied that Russell made the above-quoted remarkattributed to the latter.Russell died before the hearing.Upon theentire record we credit Young and find that Van Hove and Russellmade the afore-mentioned statements attributed to them.On June 21, 1937, Van Hove called a meeting of the employees.John Farral, soap-department foreman, and Theresa Santella, cream-department forelady, notified employees to attend. Irene Odle, -pow-der-department forelady, notified at least one employee to attend.Themeeting was held in the plant during the noon hour.Most of theforemen and foreladies, including Van Hove, Santella, Odle, Farral,Gladys Eckland, forelady in the soap department, and Paul At-,%vood,then foreman in the shipping department, were present.Van Hovepresided.He informed the assembled employees that the purpose ofthe gathering was to form an "inside" organization and; by this means, -`-`ANDRE'W JERGE'NS CO. OF CALIFORNIA467-t6'prevent'the formation of an "outside" organization.Forelady San-tella spoke in favor of the proposal.Pursuant to the advice of VanHove, Santella, and other persons, and over the objection of Palmerand William Blackmon, a soap-department employee, the assembledemployees agreed to meet again that evening.The meeting, in the evening of June 21, 1937, took place in theD. A. R. hall in Burbank. Foreman Van, Hove presided. during thefirst part of the meeting.Other super4Nsory employees attended andparticipated therein.Forelady Santella asked June Brown, an em-ployee under her supervision in the cream department, to take theminutes of the meeting.At«-ood sat at a table ire the front of theroom and. assisted June Brown.Following some discussion, -it wasdecided to organize a new "company union."The organization thusformed became known as the Andrew Jergens Employees' Association.Temporary officers were selected.Foreman Van Hove and ForeladyOdle were nominated for office but. declined-after strenuous objectionby Blackmon on the ground that they were supervisory employees.After declining her nomination, Odle turned to Blackmon- and said,"I will get even with you for this." 16Palmer was elected president,'Louis Cordery, an assembler in the shipping department, vice presi-dent, and June Brown, secretary.Among several departmental repre-'sentatives elected was Charles Bryan, another employee in the ship-ping department. ,Several days after June 21 Foreman Van Hove stated to SamuelGeneau, plant superintendent, that he had called the first meeting ofthat day' because he "thought it was best for the employees to havetheir own association to represent them rather-than a union organiza-tion."Geneau, according to Van Hove, "seemed to think that it wasall, right."On or about June 28, pursuant to Palmer's suggestion; a meetingof the temporary officers of the Association was held at the home ofRuby Hiberger, an employee,'for the purpose of drafting a constitu-tion and bylaws.Palmer presented a proposed constitution and by-laws, and attempted without success to persuade those in attendancethat heads of departments should not be eligible to membership. .On July 12 , the Association, at a membership meeting, adopted ,itsconstitution and bylaws and elected permanent, officers and depart-mental representatives.They included Palmer, president, Cordery,-vice president, Jean Mills, employee in the,soap department, secretary,and Ed Yingling,- employee in the shipping department, treasurer.The first Monday in the month was established as a regular meetingnight.10 Odle denied having made this statement,but since both Palmer and Blackmon testifiedconcerning the remark,and since it is consistent with Odle's and the California corpora-tion's anti-union conduct set forth below,we do not credit her denial 468DECISIONS OF NATIONAL LABOR RELATIONS BOARDForeladies Eckland, 'Odle, and Santella, and Foreinen Farral andVan Hove, Fred Joyner, foreman in the shipping department 17 andVincent Stephano, foreman'in the cream department, became membersof the Association sometime between June '21 and October 4, andattended one or more meetings thereof.After its formation Forelady Eckland requested employees in herdepartment to attend meetings of the Association.Odle requested atleast one employee to attend a' meeting of the Association, and statedthat it was important for employees to attend.On August 15 the Association requested the California corporationto recognize it, as'collective bargaining representative of its members,and thereafter the California corporation agreed to such recognitionof the Association.The California corporation requested the Asso-ciation, at the same time, to submit, a proposed agreement.On October 4 the Association held a general membership meeting.At this meeting the executive committee sponsored a resolution re-questing the California corporation to put into effect specified in-creased minimum rates of pay.Foreman Van Hove and ForeladiesOdle and Santella spoke in opposition to the resolution on the assertedground, among others, that the employees were satisfied with theirpresent wages. -The resolution was passed.Following the meeting of October 4, six supervisory employees,'including Van Hove, Eckland, Farral, Odle, and Santella. resignedfrom the Association and several supervisory employees made state-ments hostile to the Association's demand for a wage increase.RuthNichols, assistant forelady in the soap department, informed employeesins the department that the forelady, Gladys Eckland, "was quitehurt . . . thought we were going against her wishes when we wantedto ask for an increase in pay . . ."Eckland stated to employees inthe department that "they asked for it and they were going to getit."Foreman Farral stated to Blackmon : "We will have to get busyand'get more soap out; have to build our stock up . . .You fellows,you are agitating around here . . ." Forelady Odle informed em-ployees in her department that they were "going to work from nowon," and that she had "quit wasting [her] smiles" on the employees.'On or about,October 9, Palmer transmitted to the California cor-poration on behalf of the Association the demand for increased mini-mum rates of pay and a proposed agreement providing for recognitionby the California corporation of the Association as representativeof its members.On October 15 the California corporation placed ineffect certain 'minimum rates of pay, which' apparently constituted17 Joyner became foreman of the shipping department on October 11, 1937, and retainedhis membership in the Association thereafter.18Eckland, Odle, and Farral denied the above statements attributed to then, but uponthe entire record NN e do not credit these denials ANDREW JERGENS- CO.''OF CALIFORNIA469an increase for certain categories of employees.It is not clear fromthe record whether or not the rates placed in effect were equivalent,tothose requested by the Association.19On October 25 the Californiacorporation submitted to the Association a proposed agreement which,among other things, embodied the October 15 minimum rate schedule,contained a clause regulating hours of work,recognized the Associa-tion for its members, stated that the Association was.opposed to strikes,and included other provisions limiting exercise of the right to strike.Palmer had concluded that the Association could not operate ef-fectively as a labor organization because of "too much oppositionwithin the Company union"and lack of outside affiliation. -Accord-ingly,he decided to call a special meeting of the Association to considerthe question'of dissolution.On October 25 , the Assocation held a special meeting for the pur-pose of considering the wage question and Palmer's proposal to dis-solve the organization.Palmer presided.Foremen Stephano and'Joyner were present.Prior,A. F. of`L. organizer,attended also,at the invitation of Palmer.Palmer spoke in opposition to the pro-posed agreement submitted by the management and in,oppositionto continuance of the Association.Prior described the advantagesof membership in the A. F. of L.Palmer introduced and the mem-bership adopted a resolution dissolving the Association.2. Independent Soap and Cosmetic Workers' Union, Inc.At the conclusion of the meeting on October 25, 15 former membersof the Association, including Palmer, applied for membership in theA. F. of L' thereby forming the Union.20 Thereafter, supervisoryemployees of the California corporation made coercive statements inregard to union membership and activity.Thus, ' on' October 26Foreman Stephano stated to Leslie Chatfield, an employee who hadapplied for membership in the Union at the October 25 meeting,'inthe presence of other employees, that "it would go hard with those"3°The rate schedules are dated August 13Gene, al Manager Rothenberg testified at thehearing that the Calitornia corporation had decided, apparently prior to August 13, toplace the minimum rates in effect but delayed such action until October 15,in order topeimit the management to make adjustments in its sales prices10The cards which employees signed at this meeting and thereafter were applicationcards for membership in Soap & Vegetable Oil Workers Union, Local No 20283-A. F. of L.,Los Angeles and vicinity,and Soap & Edible Oil Workers Union, Local No. 18409, LongBeach and 'vicinity.Prior, who distributed'these application cards explained to' the em-ployees that the forms were only temporal y, and that the employees would have their ownlocal labor organization in Burbank which would be known as"Soap and Cosmetic WorkersUnion,"and, a similar explanation was madt to employees by Palmer and Blackmon whensoliciting members foi the Union thereafter.Prior testified that it was common practicewhen organizing new groups of employees to use such application forms and that similarcards were used in starting other local labor organizations.The testimony of numerousemployees who signed applications shows that they understood at the time they signedthat they were applying for membership in a local labor organizai ion. 470,DECISIONSOFNATIONAL LABOR RELATIONS BOARDwho joined the Union.A few days later, Stephano stated to Chat-field that "he was.supposing that the company would shut down theplant" because employees became affiliated with the Union.Duringthe week following October 25 Foreman Farral stated'to Lloyd Ed-dington, employee in the soap department, "I- have it on good authority,that if there should be any, labor trouble in the plant, it would beclosed down and -that the territories supplied by this plant would besupplied by the other plants of the Andrew Jergens Company."Dur-ing the same week, Forelady Santella told Clementine Bayless, em-ployee in the cream department, that "she knew- the stockholders ofthe company, and that they wouldn't stand for any foolishness, theywould just close down the plant." 21On or about November 17, Fore-lady Odle interrogated Campbell, an employee under her supervision,concerning her membership in the Union and informed her that she-would earn less money because of it.On or about November 1 an unsigned notice appeared in the plantannouncing that the regular meeting of the Association would takeplace in the evening of November 1, the first Monday in November.The first Monday in the month had been the regular meeting nightof the Association.Otto Braunsdorf, a maintenance employee, also-notified the employees by word of mouth that "we would have ameeting that night as usual."Foreman Farral asked, Lloyd Ed-dington, an employee under his supervision, if he would attend themeeting.The meeting was held as scheduled.The name of the inside organ-ization was changed, from Andrew Jergens Employees' Association'to Independent Soap and Cosmetic Workers of, Burbank, California'22but no changes in its structure were made.As Braunsdorf testified,"We went ahead in our regular way, our,rules and everything we gotis just like them old things we had before; everything is the same,only we changed our name to have no mistake about names." Cordery,former vice president of the Association, and Charles Bryan, formerdepartmental representative in the Association, were elected presidentand vice president, respectively, of the Independent.At about the same time Cordery circulated petitions for member-ship in the Independent, to be signed by the employees.Distributionof the petitions took place in the plant.Ruth Eckland, an em-ployee and sister of Forelady Eckland, assisted Cordery in solicitingsignatures, to the petitions.On November 2 Assistant ForeladyNichols asked Grafstrom, an employee in her department who hadrefused to sign the petition, why she did not sign and whether she21Farral,,Stephan 0,and San tella denied the above statements but upon the entire recordwe do not credit these denials22 Subsequently the organization was incorporated and its name was changed to Inde-pendent Soap and Cosmetic Workers' Union. Inc. -ANDREW JERGENS CO. OF CALIFORNIA'471wanted to work or not. Signed petitions were placed on the desks ofForeladies Santella and Eckland.The activity of the California corporation in relation to the forma-tion of the Union and the Independent, atthis time, is further revealedby a-, memorandum prepared by General Manager Rothenberg onNovember 3 or, 4.On the basis` of this memorandum Rothenbergwrote a letter to his superior, Nelson, in Cincinnati.The memo-randlun is as follows :J.D. N.-Business is starting to slack off much earlier this yearthan previously.Due mostly I think to the political unrest andhere on the Coast labor trouble.The Ariz. & N. Mex. men arecomplaining that due to mines shut down they are unable to pickup much 'new business.Jones in N. Mex. also advises the agri.districts are hard hit.Cotton & Stock prices down until theMerchants are very much discouraged.GEH reports a similarcondition in his territory.Potatoes & other Staple farm productshopelessly below a profitable price.Last night we layed off 5 girls in the Soap Dept. & we'll prac-tically close this Dept. down next week-leaving some of theHand Wrappers & 3 men on to clean up etc. This will give usan opening to close down the Dryer for the week and, lay Black-man the dryer man off (one of the AFL men). In the shippingroom we will lay off 2 Packers inc. Palmer.We'll move 2 of thegirls from Soap Dept. up to the Cream Dept. and lay off 2 girlsthere (Both agitators).By this move we hope to have a cleanslate if the NLB step in & it will not delay our shipments aparticle.Have,about 4300 gr 337 in stock and a satisfactorystock of other soaps.Expect to resume full operations Dec. 12th.We are hoping to lick this AFL gang, the older men in the planthave now taken an active stand and have reorganized the Co. Assn.and 113 23 have a majority of the employees signed up-as willingto stand by a Co. Assn.We presume Palmers first move will beto go to the AFL or the NBL & they may call an election. Ifenough of the employees signify a willingness to stay with theCo. Assn. it will at least put a damper on the AFL activities forthe present.Have explained to the employees some of the actualfacts re. our intentions & what they may expect from the Union.I am hoping some facts will sink in.M. W. & Co. Glendale store has been closed since last Sat. noon.Clerks on strike.Oakland is about to be tied up with a clerksstrike'in 43 Retail Stores inc. C. S. & F., W. & S., H. C. P., S. R.,F.W. W., Kress and other similar establishments.We have23Symbol for "I understand." 472DECISIONS OF NATIONAL LABOR RELATIONS BOARDalready had cancellations on orders for these stores.Also noticeanother small flare up at the Harbor.Dave Beck from Seattleis in So. Cal. & claims he is going to make this another Seattleas far as labor is concerned & I guess Biz. conditions in the NWare not so good either as building has slacked off considerably.The Steel Co. started operations yesterday and will have thesteel erected tonight.Then the riveting. ,TellMr. Jergens they done a,good job in cleaning up his BAproperty.It looks good & will attend to it again next year.On November 8 the Union held- a 'meeting at a. place known as theBurbank Women's Club. Atwood, Who had become assistant super-intendent on October 10, and Foreman Van Hove stationed themselveson the lawn adjoining the meeting' hall, and engaged, in Van Hove'swords, in "window peeping."Upon their being discovered by'Palmer,they ran to Atwood's car which was parked in the viciniy.Palmerinvited them to attend the meeting but they declined the invitation.On November 29 the California corporation posted a notice in theplant setting forth Section 7 of the Act, its alleged desire to respectits employees' rights, and its alleged intention not to discriminateagainst employees because of their "labor activities."On or about December 6 Foreman Van Hove admittedly stated toHelen Rogers, an employee, that he did not "think unions was thebest proposition for the employees, .that the Association was bet-ter . . ."Rogers testified that Van Hove at this time also questionedher about her membership in the Union, and stated to her that lay-'offs. were occurring because Palmer and Blackmon had not "let theAssociation go just like they had started to," and that Palmer andBlackmon would probably lose their jobs.William Weitzel, a formeremployee,24 testified that Van Hove stated to him on or about January25, 1938, that "it looks like as if the A. F. of L. fellows are all going tobe out of a job."Van Hove denied making these statements attributedto him by Rogers and Weitzel, but, upon the entire record, we dis-credit such denials and find that, in substance, he made these state-ments.Cordery resigned as president of the Independent prior to its in-corporation on January 14, 1938, and was succeeded by Vice-PresidentBryan.Yingling, former treasurer of the Association, became treas-urer of the Independent.Cordery retained his membership in theIndependent and served on the committee which arranged for itsincorporation.On January 28, 1938, the Independent informed the California cor-poration by letter that it represented a majority of the employees,attached thereto a list of alleged members, and requested exclusive"L+Weitzel's employment ceased on February 21, 1938.r ANDREW JERGENS CO. OF CALIFORN-JA473recognition.The California corporation replied that it would deferits answer to the request during the pendency of the hearing in thepresent proceeding.3.Concluding findingsForemen and foreladies at the Burbank plant supervise the workof-employees in their respective departments, have the power to dis-charge employees for' flagrant violation of rules, and have the powerto recommend discharge for other cause to the superintendent.Theyalso have the power to lay off and reinstate employees.Odle isapparently an exception to the foregoing, since, although sheds desig-nated on'the record as forelady in the powder department and super-vises the work of that department, it appears that she is subordinateto Santella who is the head of both the cream and powder depart-ments, and that she recommended to Santella whom to lay off andreinstate.The California corporation did not dispute the supervisory,status of'its foremen and foreladies, namely, Eckland, Odle, Santella,Farral, Stephano, Joyner, and Van Hove;' or of those employees ofhigher rank, namely, Atwood, assistant superintendent, Geneau, super-intendent, and Rothenberg, general manager.'It disputed the supervisory status of Cordery, Bryan, and Nichols.Cordery was an assembler in the shipping department who transmitted,orders from the foreman to employees in that department, supervisedthe work of packers therein, and was considered an assistant foremanby some of such employees.Bryan was in charge of the receivingdivision of the shipping department and gave orders to from one tothree employees under him, depending on the amount of 'work in hisdivision.Cordery and Bryan were the first and second oldest em-ployees, respectively, in their department, and each received an hourlyrate of pay of 727/2 cents, 5 cents per hour more than any other em-ployee in the department, and a rate of pay appearing under thecategory "assistant to foreman" on the management's minimum wageschedule.No employees other than Cordery or Bryan were designatedat the hearing as assistant foremen or as assistants to foremen in theshipping department.Nichols, sample girl in the soap department,gave orders to employees in her department, acted as- forelady andassistant forelady in their absence, and was considered a forelady orassistant forelady by employees in her department.We find thatCordery, Bryan, and Nichols are supervisory employees.We find that Atwood, Bryan, Cordery, Eckland, Farral, Joyner,Nichols, Odle, Santella, Stephano, and Van Hove acted in behalf ofthe California corporation in forming, administering, supporting, par-ticipating in, and interfering with, the Association and the Inde-pendent or either, as set forth above, because-of their supervisorypositions; because they acted pursuant to the desire, plan, and intent. 474DECISIONS OF NATIONAL LABOR RELATIONS BOARD,of the California corporation to defeat the organization of its 'em-ployees by the American Federation of Labor; and because of the othercircumstances set forth in this record.The California, corporation, through its supervisory employees,formed the Association for the purpose of forestalling outside organi-zation; participated in its administration, by membership, office-hold-ing, and attendance and activity at-meetings; and solicited employees'to attend meetings.It interfered with the Association through the'statements and resignations of its supervisory employees, calculatedto discourage the Association from making a wage demand. In sum,it supported, interfered with, and sought to dominate the Association.The Independent succeeded the Association.Neither the formal'dissolution of the Association nor its change of name to the Inde-pendent, can conceal the continuity between these organizations.Forexample, General Manager Rothenberg testified that it was his opin-ion that the Independent was` the outgrowth of the Association.Bryan testified that "in a certain sense" there was no real change be-tween the Association and the Independent.The first meeting of theIndependent was announced as the regular meeting of the Associa-tion, and Cordery testified that the Independent petition "was merelya heading stating the name of the organization, and the date, andwhat the petition was for, what they were signed for, that they under-stood it was a membership in the reorganized Andrew Jergens Em-ployees' Association ..The Andrew Jergens Company Associa-tion-my daughter made a mistake in the heading. She had AndrewJergens Employees' Association, and she mistyped it Andrew JergensCompany Association. I didn't notice it at the time . . ." Cor-dery, Bryan, and Yingling were officers of both the Association andthe Independent.The California corporation did "nothing to mark the separationbetween the two [organizations], and publicly to deprive the succes-sor of the advantage of its apparently continued favor." 25The Cali-fornia corporation, indeed, wished "to lick this A. F. L. gang" throughthe "reorganized . . . Co. Assn.," or "at least," through the Associa-tion, to "put a damper on the AFL activities for the present."Tothat end, it thscriminated against union sympathizers, as noted be-low; and-"explained to the employees some of the actual facts re ourintentions and what they may expect from the Union." It also sup-ported the Independent by the above-mentioned acts, including super-visory participation in the Independent, solicitation, surveillance,threats, and anti-union statements.The posted notice of November25Westinghouse Electric & Mfg.Co. v. N.L. RB., 112 F. (2d) 657 (C. C. A. 2),aff'd.(per curiam) 312 U. S. 660;Kansas City Light & Power Co. v. N. L. R. B.,111 F. (2d) 340(C. C.A.8).1- ANDREW JERGENS CO. OF CALIFORNIA47529,-while purporting, in general terms, to assure the employees free-dom from interference, restraint, coercion, and discrimination, "neitherrenounced the Company's unfair labor practices" in respect to theAssociation and the Independent "nor promised their adandonmentand left- as a candidate the Independent, toward which the unre-nounced unlawful activities of the company had been directed"; and,accordingly ' fell far short of conveying `to the employees ' the knowl-edge of a guarantee of an unhampered right in the future to determinetheir labor affiliations.' " 26Besides, the California corporation com-mitted fresh unfair labor practices subsequent to the posting of thenotice.We find that the California corporation has dominated and inter-fered with the formation and administration of the Association andthe Independent and has contributed support to, them; that by itsaforesaid acts, the California corporation has interfered with, re-strained, ' and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act:B. Disc-r=imination1.The discharge of Ed Young on June 18, 1937.,Young began working for the California corporation as a packerin the shipping department on February 17, 1936, at a'weekly wageof $16.He worked continuously until his employrrient was termi-nated. on June 18, 1937, at which time he was earning $22 a week.27The complaint alleges and the answer denies that he was laid off onJune 18 because of his union and other concerted activity.'For some months prior to June 18 Young had been dissatisfiedwith his wages. In and after April 1937 he, Palmer, Blackmon, andother employees openly discussed in the plant the matter of wagerates and organization of the employees. 'In May or June 1937Young informed Assistant Superintendent William Shopman and'Foreman Atwood that'the employees should receive a wage increase.Young' was one _ of those with whom Prior conversed on June 10about organizing a union, and Assistant Superintendent Shopmanstood behind Young during the conversation.We have noted aboveYoung's conversation with Foreman Van Hove on or about June 15concerning wage rates and union organization at the Burbank plant.During the course of this conversation Van Hove made anti-unionstatements and General Manager Russell encouraged such statementsby stating : "That ar- boy, Van, give them the devil."-'N. L. R B. v Falk Corp, 308 U S 453.27On the day of his discharge,he, among other employees,received a $2 increase in pay. 476DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn June 18, 3 or 4 days following the last-mentioned incident, afterconsultation with Assistant Superintendent Shopman, Foreman At-wood discharged 28 Young, informing i im that he was being laid off,and that Atwood hated-to see him go.29Atwood was unable to givehim a reason for his selection for lay-off, and no reason was assignedon the slip notifying him of his release.Young asked General Man-ager Russell the reason for his, lay-off.Russell stated at first that,Young had made too many mistakes.Young asked Russell to checkon the number of his mistakes, stating that he considered that he hadnot done so badly, having made four or five mistakes during the courseof his employment.Russell replied that a check was unnecessary,since the'California corporation was "laying off" some of the junioremployees.Thereupon Young informed' Russell that he was not anew employee, that he had been in the California corporation's em-ploy- for 11/2 years, and that he had seniority over four employees,whom he named, in the shipping department.Russell then stated hewould investigate the matter of Young's lay-off and that Young would,probably be recalled to work within a week.Young was never recalled and has never returned to work for ' theCalifornia corporation, although an employee hired subsequent to hisdischarge began to work in the shipping department about September,20, 1937.'The California corporation's business decreased ill June 1937.Young, however, was, the only employee in the shipping departmentdischarged at the time.He had seniority over 6 employees in hisdepartment of 11 employees.Atwood testified, without explanation,that seniority was not considered at all in the case of Young, althoughthereafter, as set forth below, when making lay-offs in the shippingdepartment, he did' consider seniority, and 'employees with the leastseniority were in fact the first to be laid off.Atwood testified further that he selected Young for lay-off becauseYoung was the least efficient employee in the shipping department,had made several mistakes iii packing, and was not dependable.At-wood did not specify, however, what mistakes Young had made.The California corporation introduced into evidence a schedule pur-porting to show the comparative packing efficiency of the five packers,during the period from June 1 to June 18, 1937. Office ManagerMeeker testified as to the contents of the time slips of these packers.The time slips purport to show the number of hours spent by eachpacker in the packiing and shipping department or on the truck during28At the hearing counsel for the California corporation stated that Young's employmentwas finally terminated on June 18.29Young testified and Atwood denied that Atwood also stated that"itwasn't his fault that[Young] was being laid off, that some of the others didn'twant to keep[Young] on."Weneed not resolve this conflict. ANDREW JERGENS CO. OF CALIFORNIA ,477the same period.Meeker's testimony shows that Young, JosephMulleda, and Ed Yingling, three of the packers, spent the`same num-ber of hours in the shipping department during that period, thatNorman Heywood,-another packer, spent 5 more hours in that depart-ment than the other packers, and that Palmerisspent 'S hours less.The schedule in evidence compares the packing performances of thefive employees in three respects, and, if accepted at face value, showsthatYoung occupied third, fourth, and fifth places, respectively, asto the three criteria of measurement.Palmer occupied third,'fifth,and fifth places, respectively.30None of the other packers occupiedthree places of equal or lesser rank than Young.' Since the weightattaclied by the management to each criterion_ does not appear, andsince each packer did not work the salve number of hours in ' theshipping department during the period in question, we have no means,of ascertaining whether the management would have inferred fromthe schedule and the time slips, taken at face value, that Young wasthe least efficient employee.Moreover, the schedule cannot be takenat face value because it purports to compare packing performancesonly, whereas at times packers engaged in non-packing work too:Thus packers, including Young, were at times sent into the receivingdivision of the shipping department.Also, Palmer testified, and un-der the circumstances, we find, that during the weeks prior to hisdischarge,Young spent considerable time doing clean-up and otherwork.Thus, the comparison as to packing performance is deficientin that neither the schedule nor the time slips reveal how much timethe employees actually spent in packing work, and the comparisonas to general performance is incomplete- in that, the record 'does notshow how Young compared with his fellow employees in non-packingwork.Finally, the schedule upon which the California corporationrelies now to justify its selection of Young for discharge was notprepared until after Young's discharge, and it. only covers a,shortperiod prior thereto.We conclude. that the schedule and time slipsdo not prove, that the California corporation determined to.discharge^Young upon.the basis' of efficiency.In view of the foregoing conclusion, the statements and conduct ofAtwood and Russell on the day of the ' discharge, the unexplainedfailure of the California corporation to consider seniority in- the caseof Young, and its anti-union policy as shown by this record, we areconvinced that it selected Young for discharge' because he engagedin union and other concerted activity.We find that the California corporation discriminatorily dischargedEd Young and-failed and refused to reinstate- hint because of his'"The schedule shows Young in next to last place as to weight packed. and,Palmer inlast place ; Young in-third place as to number of cartons packed and Palmer in last place ;Young in last place as to number of invoices packed, and Palmer in third place 478DECISION'S OF NATIONAL LABOR RELATIONS BOARDunion and other concerted activities, and thereby discouraged mem-bership in a labor organization and-interfered with, restrained, andcoerced its employees:iii-the.exercise of rights guaranteed in Section 7of the Act. -After his discharge until September 1937 Young earned about $106at temporary work. In September 1937 he was employed by, theNational Cable and Metal Company, Glendale, California, at firstreceiving $15 a week and, when laid off for a 2-week period at thetime of the hearing, earning $19-per week.At the latter employmenthe earned $316.48.He stated at the hearing that he would acceptreinstatement to his former position.,2.The lay-offs, delayed reinstatements, and refusals to reinstatebetween November 3,-1937, and January 31, 1938The complaint alleges that on and after November 3, 1937, the Cali-fornia corporation discouraged membership in the Union by discrimi-nation in regard to the hire and tenure of employment of 42 namedemployees, herein sometimes referred to as charging employees.a.GeneralProduction in the soap, department was curtailed on and after No-vember 3, 1937.Production in the cosmetics department, which isdivided into the cream and powder, departments, and work in theshipping department, slackened in the middle and latter part ofNovember. Inventory was taken at the plant for 2 or 3 days follow-ing November 25, while operations were curtailed or at a standstill.The California corporation contended in its answer and at the hear-ing that the 42 -charging employees were laid off solely because oftailed throughout the month of November 1937 and thereafter, (1),because orders had fallen off and the amount of shipments had de-clined, and (2) because its customary'reseiNie stock had been built up.A notice was posted in the plant on November 5 'stating, that curtail-ment would take place because of a falling off of orders.As to thefirst alleged cause for curtailment, the record shows that shipments ofthe California corporation's product amounted to $129,898.37 in Octo-ber, $97,602.35 in November, and $41,596 01 in December.This proof,however, is in terms of the average shipments throughout the abovemonths, and does not show how much of the slump in shipments, ifAmong other things, counsel for-the California corporation sought to prove at thehearing that many of the employees had been employed on a temporary basis during a rushperiod imthe plant eaily in 1937:The evidence shows that the number of employees'on thepay roll in July was the same as the number in January,. prior to the rush period.Asidefrom that fact, however, the relevant inquiry is, not whether the employees were temporaryor permanent, but why they v, ere laid off. ANDREW JERGENS CO. OF CALIFORNIA479,any, occurred during the first part of November, when the curtailmentin4he soap department. took place..As to the. second alleged reasonfor the curtailment, Rothenberg testified that he thought the Californiacorporation had almost built up its reserve stock by the end of Novem-ber 1937.Rothenberg also testified that toward the end of 1937 andduring the first few months of 1938 the management was compelledto reduce its inventory of certain products because of impendingchanges in the packaging of such products.We may assume for the purposes of thiscasethat the Californiacorporation for business reasons required fewer employees after Octo-ber 1937.By such assumption, however, we have by no means dis-posed of the allegations of discrimination, since we must considerfurther, whether or not the selection of employees for retention andreinstatement involved discrimination against the Union.All of the charging employees were members or applicants formembership in the Union.The California corporation had knowl-edge of the activity in or affiliation with the Union, or lack of affiliationor sympathy with the Independent, of its employees.The Rothen-berg memorandum shows such knowledge.As noted above, the No-vember 8 meeting of the Union was spied on by Assistant' Superin-tendent,-Atwood,and Foreman Van,-Hove. -Many employees refusedto sign the petition for membership in ,the Independent.Also asnoted above, signed 'petitions were placed on the desks of ForeladiesSantella and Eckland.Other evidence referred to below likewiseshows that management representatives had knowledge of the unionsympathies of charging employees.The lay-offs were preceded by a speed-up of production in thevarious departments during the latter part of October.As indicatedabove, this speed-up was accompanied by statements of supervisorshostile to the Association's demand for a wage increase.We believethat the California corporation designed the speed-up at least ' inpart for the purpose of creating a work slack, so that 'it could layoff 'union sympathizers.Managerial employees testified that lay-offs during the,period underreview, as in the past, were made on the basis of efficiency and thatseniority was not considered.Superintendent Geneau testified thathe instructed Joyner and Atwood to lay off employees-in accordancewith efficiency and that the procedure was followed in every depart-ment.Joyner and Atwood testified, however, that seniority was con-sidered in the shipping department as set forth below.' Moreover,Rothenberg 'testified that Florence Lapask and Emma Rogers, whowere transferred from the soap to the cream department to replacetwo "agitators" there, were not laid off because they were "oldergirls", and had been employed for a long time.Rogers, who appearedat the hearing as a witness for the California corporation, testified 480DECISIONS, OF NATIONAL LABOR RELATIONS` BOARDthat she was transferred, and not released, because she was one ofthe senior employees and that she thought that it was-the manage-ment's practice to lay off junior employees and retain senior em-ployees during slack periods. It appears from the testimony of atleast two other- employees, Eudalia Watkinson and Mildred Gribble,that that in fact had been the California corporation's practice inprevious years.Manager Russell's remark to Young, that some ofthe junior employees were being laid, off, will be recalled in this con-,nection.We conclude from. all the evidence that the California cor-poration's practice was to consider, if not strictly follow,' seniority;in laying off and reinstating employees.The lay-off of many employees Whose union sympathies ran counterto the California corporation's labor policy, as contrasted with, itsretention in comparable positions of other employees who had lessseniority and who were not shown to be more efficient, further showsthat the California corporation engaged in discrimination.We have noted above that following the formation, of the Unionsupervisory employees made statements to employees that "it wouldgo hard With those" who joined the Union and that the plant wouldshut down as a result of the formation of, or affiliation of employeeswith, the Union.These statements, the Rothenberg memorandum,and the further evidence set forth below also convince us that theCalifornia corporation discriminated against many, of the chargingemployees, by laying them off, delaying their reinstatement, or refusingto reinstate them:b.The lay-offs in the soap, shipping, and cosmetics departments, onNovember 3 and 5, 1937; the lay-off of Lena Holmes from the soapdepartment on November 16, 1937On November 3 and 5, 1937, the California corporation, laid off 22employees from the soap, shipping, and cosmetics departments.Ofthese, 21 were affiliated with the Union.The anti-union bias whichmotivated these lay-offs appears clearly 'from the following portionsof the Rothenberg, memorandum :Last night we layed off 5 girls in the Soap Dept. & we'll,prac-tically close this Dept. down next week-leaving some of the HandWrappers & 3 men on to clean up etc. This will give us an open-ing to close down the Dryer for the week and lay Blackman thedryerman off (one of the AFL men). In the shipping room 'wewill lay off 2 packers inc. Palmer.We'll move 2 of the girls fromthe Soap Dept. up to the Cream Dept. and lay off 2 girls there,(Both agitators).By this move we hope to have a clean slateif the NLB step in & it will not delay our shipments a particle.Have about 4300 gr. 337 in stock and a satisfactory stock of-other ANDREW JE'RGENS CO. OF C'ALIFORL\TTA481'soaps.Expect to resume full operations Dec. 12th.We arehoping to lick this AFL gang, . . . Have explained to the em-ployees some of the actual facts re our intentions and what theymay expect from the Union. . I am hoping some facts will sink in.(1)Soap department-On November 3 and 5 the California corporation laid off 18 of the32 32 employees in the soap department.At the time of the lay-offthere were 21 union members or applicants for membership, in thatdepartment.The 18 laid off from this department were such membersor applicants and are named in the complaint.Of the 32 employees, 23 were women, and 15 of the 23 were membersof, or applicants -for membership in, the Union.Fourteen of thefifteen were laid off on November 3' or 5, and the remaining womanunion member, Lena Holmes, was absent on vacation from November 8through November 14 and was,laid off on November 16.Two womenemployees, Florence Lapask and Emma Rogers, both non-union em-ployees, were transferred to the cream department.The remainingwomen employees in the soap department, 2 of whom were absent dueto illness, and all of whom were non-union employees, were not laidoff.Of 9 men employees in the soap department on November 5,6 were union members or applicants and 4 of them were laid off onthat date.In view of the Rothenberg memorandum disclosing the anti-unionbias underlying soap department lay-offs, the disproportionate num-ber of union members laid off from the soap department, the retentionor reinstatement in many cases of non-union members having less orno greater seniority than union members who were laid off or not rein-stated, the speed-up designed in part to create a work slack, the Cali-fornia corporation's hostility toward the Union, its sponsorship ofthe Independent, and the other facts set forth herein, we find that thefollowing 19 employees were discriminatorily laid off from the soapdepartment in November 1937.Florence Arnoldwas hired by the respondent in March 1936 in thesoap department.She applied for membership in the Union on Octo-ber 30, 1937.She was laid off on November 5 and reinstated onNovember 22, 1937.33We find that she was laid off because of her32 This figure does not include Harold Gratias who appears on the pay roll under the soapdepartment,and who was transferred to the shipping department about October 20, orEgbert Sieckert, a maintenance employee, or William Weitzel, a fireman, the latter two alsoappearing on the pay roll under the soap department.33Arnold,among other soap-department employees,was also laid off on November 24 anddid not work during the in% eatery periodIt appears,however,that most employees werenormally laid off during inventory periods, each of which generally lasted 2 or 3 days.We shall not discuss these lay-offs except where they are alleged in the complaint to bediscriminatory,or appearto bea continuation of discrimination against employees previ-ously discriniinatoiily laid off.481039-42-vol. 43-31 482`DECISIONSOF NATIONALLABOR RELATIONS BOARDaffiliation with the Union.As a soap-press operator Arnold earned471/2 cents per hour at the time-of her lay-off.When doing other workshe earned 421/2 cents hourly.William G. Blackmonwas hired in August 1934, in the shippingdepartment.He worked steadily until his lay-off on November 5,1937, when he was engaged in operating the soap drier in the-soap,department.He was reinstated on November 22.In and after April 1937 Blackmon had discussed in the plant withother employees the matter of wage rates and organization of theemployees.As noted above, Forehidy Odle had threatened to "geteven with" Blackmon at the second meeting of the Association onJune 21 after he had objected to her being nominated for office. -Atthe meeting of the Association of October 4 Blackmon urged employeesto vote, in favor of adoption of the resolution requesting increasedminimum rates of pay. Blackmon's action' "disgusted" Farral, his.foreman, who was present at the meeting.Farral consequently re--signed` from the Association following the meeting, and informed,Blackmon that he and other employees were "agitating."Blackmon;joined the Union at its formation on October 25,,and became a leadertherein.He was active in' soliciting employees for membership inthe Union at the October 25 meeting and thereafter.During his lay-.off he attended, a conference between the management,and the Unionon November 11, 1937, which is discussed below.'General Manager Rothenberg admitted that Blackmon's operation-of the soap drier was satisfactory.Blackmon was laid off although.he had seniority over Oscar Nevins, another employee in the soap'department. ' Nevins signed an application for membership in the-Union but he also joined the Independent "when it first started" and-laterwithdrew from the Union.Blackmon had in the past operated-the pin-press plodder, which Nevins operated and could also do other--work which Nevins did.There is no evidence that Blackmon was less'efficient than' Nevins.Blackmon was expressly named in the Rothenberg memorandum asGeneral Manager Rothenberg admittedas the "agitators" referred to in the memorandum.We find thathe was laid off on November 5, 1937, because of his membership andactivity in the Union.At the time of his lay-off Blackmon wasearning $27 weekly.During his lay-off he had no other employment.Glen Campbellwas hired on September 14, 1936, in the soap depart-,ment,and worked continuously until his lay-off on November 5, 1937.He was reinstated on December 28.During the course of his employment he never received any com-plaints about his work.He became affiliated, with the Union on ANDREW JE'RGENS CO. OF CALIFORNIA483October 28, 1937.We find that Campbell was laid off on'November5 because of his affiliation with the Union:-At the time of his lay-off Campbell earned $26 weekly.He hadno other employment during his lay-off.-Lola Coxwas hired by the respondent on March 9, 1936, in thesoap department.She was laid off on-November 5, reinstated on,November 15, again laid off on November 16, and reinstated on Novem-ber 22, 1937.She applied for membership in the Union'on November3.We find that Cox was laid off on November 5 and November 16,1937, because of (her affiliation with the Union.L.H. Eddingtonwas hired on February 3, 19a7, in the shippingdepartment.He was laid off from the soap department on Novem-ber 5, 1937.At the time of the hearing he had not been reinstated.He received no complaints about his work from any supervisoryemployee, during the course of his employment.Between February3 and November 5, 1937,he received four wage increases.-He applied for membership in the Union on October 27 and attendedmeetings thereof.During the week following October 25 Brauns-dorf solicited Eddington to sign the Independent petition.ton refused to sign the petition.As noted above, during the sameweek Edcbngton's foreman, Farral,, informed him that the manage-ment would close'the plant if there were "labor trouble."On anotheroccasion during the same week one Lally, an employee in the soapdepartment, remarked in the presence of Farral and Eddington thatthe employees who had affiliated with the Union would not improvetheir condition but would make matters worse for themselves.Farralconcurred with the statement, "Yes, of course."When he was laid off on November 5 by Farral, the latter statedthat Eddington would be recalled when he was wanted.He hasnever been recalled.On three different occasions in-1937 after Novem-ber 5.Eddington applied for reinstatement without success.We find that the California corporation laid off Eddington onNovember 5, 1937, and thereafter failed and refused to reinstate himbecause of his affiliation with the Union, and his lack of affiliation with'the Independent._At the time of his lay-off Eddington earned $23 per week. SinceNovember 5 he has worked several Saturday afternoons for his brother,receiving therefor a share of stock, the value of which he.did not know.He desires reinstatement to his former position.Site Fields.was hired on September 10, 1936, in the soap departmentShe was laid off on November 5, and reinstated on November 22, 1937She applied for membership in the Union on October 30, and there-after attended all union meetings, including the meeting of November8 on which Assistant Superintendent Atwood and Foreman Van Hove 484DECISIONS' OF NATIONAL LABOR RELATIONS BOARDspied.On or about November 1 Ruth Eckland, sister of -ForeladyGladys Eckland, came to the door of the dressing room where Fieldsand other girls were present and asked the group whether ' any ofthem wanted to sign the Independent petition.No one made anyreply except Mildred Gribble, a soap-department employee, whostated that she did not care to sign' the petition.As noted above,signed petitions were placed on the desks of Foreladies Eckland andSantella.We find that Fields was laid off on November -5, 1937, because of heraffiliation with the Union, and her failure to affiliate with the Inde-pendent.Mary Gracey wasfirst employed on January 27, 1937, in the soapdepartment at $12 per week. She was laid off on November 3, 1937,at which time she was earning $17 per week.During the course ofher employment she received no complaints about her work. Indeed,on a few occasions she -received compliments from Forelady Ecklandand 'Assistant -Forelady Nichols.Gracey applied for membership in the Union on October 30, andthereafter attended meetings thereof.She was among the group ofemployees who were solicited in the dressing room by Ruth Ecklandto sign the Independent petition.As noted above none in the groupsigned the petition.Although Forelady Eckland told Gracey 'when she was laid off,on November 3, that she would want Gracey back soon, and wouldcall her, Gracey was not reinstated.She was not recalled althoughPhoenix, non-union employee with equal seniority, who had been' ab-sent due to illness, returned to work in the soap department onDecember 28.Phoenix worked on the Woodbury wrapper. Graceyhad in the past worked on the Woodbury wrapper. There is noevidence that Gracey was less efficient than Phoenix.We find that the California corporation laid off Gracey on Novem-ber 3, 1937, and thereafter failed and refused to reinstate her, becauseof her affiliation with the Union, and her failure to affiliate with theIndependent.Since her lay-off Gracey has not found other employnient. Shedesires reinstatement to her former position.Melba Grafstromwas hired in the soap department on January 27,.1937.She was laid off on November 3, 1937, and at the time'of thehearing had' not been reinstated.During the course of her employment she received no complaints.about her work.On one occasion, after she had worked for 3 weeks inthe cream department, Forelady Santella told her that she was sorryGrafstrom was returning to the soap department, since Grafstrom'swork had been satisfactory. ANDREAV" JERGENS CO. OF CALIFORINIA'485Grafstrom became affiliated with the Union on October 30, andthereafter attended one or two meetings thereof.About November 1she refused to sign the Independent petition,-upon being solicited byRuth Eckland.On November '2 Assistant Forelady, Nichols askedher why she did not sign the petition and whether she wanted to workor not.Grafstrom told her she was in favor of the Union. -Grafstrom that her lay-off was temporary, and that she wouldcall herback.Grafstrom applied for reinstatement in the latter part of De-cember 1937 without success. . She was not recalled although Phoenix,non-union employee with equal seniority, who had beenabsent due toillness, returned to work in the soap departmenton December 28.Both Phoenix and Grafstrom worked on the Woodburywrappingmachine and the former had in the past beenlaid off more-often thanGrafstrom.We find that the California corporationlaid off Grafstrom onNovember 3, 1937, and thereafter failed and refused toreinstate her,because of her affiliation with the,Union, and herrefusal to join the,Independent.At the time of her lay-off Grafstrom earned $17 per week.There-after she was employed temporarily at household work for which shereceived $10 weekly-plus board whosevalue was estimated by her at $4or $5 weekly.-Mildred Gribblewas first employed in the soap department on Sep-. tember 15, 1936, at $9 per week and at the time of thehearing inJanuary 1938, she was earning $17 per week.Between September 15,1936, and November 5, 1937, she was laid off for only 1 day.Gribblewas laid off on November 5 and reinstated on December 15, 1937.She applied for membership in the Union on October 30, and there-after attended all meetings thereof.About November 1 ,sherefusedto sign the Independent petition, upon being solicited by Ruth Eckland.We find that Gribble was laidoff onNovember 5, 1937,because of heraffiliationwith the Union, and her refusal to join theIndependent.Jean Millswas hired on January 27, 1937,in the soap department.She was laid off on November5, reinstated on November 15, laid, offagain onNovember 16, and reinstated on November 23, 1937.She applied for membership in the Union on November3, 1937, andattended one meeting thereof in the middle of November.We find thatMills waslaid off on November5 and November 16,1937, because of her affiliatioin with'the Union.C. F. Murphywas hired on February26, 1934,in the shipping de-partment.He was laid off on November 5, 1937,at which time he wasworking in the soap department.He was reinstatedon December 1,1937. 486 \ DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn June 1937 Superintendent Geneau told Murphy that he wouldeventually be promoted to Foreman Farral's position and that Farralwould be promoted also.Foreman Farral "had an idea" immediately after the October 4meeting of the Association that Murphy and Blackmon were engag-ing in union activities.Following the meeting Farral informedBlackmon that he 'and other employees were. "agitating."Murphyapplied for membership in the Union on October 25 and thereafterOn November "11, during his lay-off,Murphy, as a "representative of the Union, attended the conferencewith the management referred to below.Murphy was laid off on November 5, although Nevins, having lessseniority than Murphy-,was not laid off.Nevins signed an applica-tion for membership in the Union but he also joined the Independentwhen it was first organized and later withdrew from the Union.Afterthe lay-offs of Murphy and Eddington, Nevins operated both theWoodbury plodder and the pin-press plodder, machines previouslyoperated by Murphy and Eddington respectfully.Murphy, withmore, seniority than Nevins, could also operate and had in the pastoperated, the pin-press plodder, and could also do other workdone by Nevins.Farral testified that Murphy was not as efficient onthe pin-press plodder as Nevins.Farrall admitted that Murphy was"fairly good at it."On this record we do not credit Farral's testismony that Murphy was not as efficient on the pin-press plodder asNevins.IWe find that Murphy was laid off on November 5, 1937, because ofhis affiliation with the Union.At the time of his lay-off on November5, he earned $27 per week.Shea Paysinger washired on January 26, 1937.' She was laid offon November 5, 1937, from the soap department, reinstated on Novem-ber 15, laid off again on November 16, and reinstated on November 22,1937.During the course of, her employment she received no complaintsabout her work.On at' least one occasion Forelady Odle told herthat she was a very good worker.'Paysinger became affiliated with the Union on October 30, and there-after attended meetings thereof."We find that Paysinger was laid off on November 5 and November16, 1937, because of her affiliation with the Union.Ilene Pillowwas hired on September 10, 1936, in the soap depart-ment. . She was laid off on November 3, and reinstated on December16, 1937.'During the course of her employment she received no complaintsabout her work.She was never laid off prior to November 3. ANDREW JERGE'NS CO. OF CALIFORNIA487,On October 30, 1937, she affiliated with the Union and thereafterattended meetings.We find that Pillow was laid off on November 3, 1937, because of heraffiliation with the Union.Ruth Rhoadswas hired on September 21, 1936, in the soap depart-ment.She was laid off on November 5 and reinstated on November 22,1937.During the course of her employment she received no complaintsabout her work.She affiliated with the Union on October 30, 1937,and thereafter attended all meetings thereof except one.We find that Rhoads, was laid off on November 5, 1937, because ofher affiliation with'the Union.At the time of her lay-off, she earned$17 weekly.Betty Rowewas hired on January 27, 1937, in the soap department.She was laid off on November 3 and reinstated on December ,16, 1937.During the course of her employment she received no complaintsabout her work; in fact, she received, compliments from AssistantForelady Nichols.is.,She received three or four wage increases duringher employment.-On October 30 she affiliated with the Union and thereafter attendedmeetings thereof.On or about November 1 she refused to sign theIndependent petition which Ruth Eckland presented to a group ofgirls in the rest room, as noted above.She attended the November 1meeting of the Association, but left before adjournment.We find that Rowe was laid off on November 3, 1937, because of her'affiliation with the Union, and her refusal to join the Independent.At the time of her lay-off she earned $17 per week.Arlene Stewartwas hired on October 5, 1936, in the soap departmentat $9 per week.When she-was laid off on November 5, 1937, sheearned $17 per week: She received no complaints 'about her workduring the course of her employment. She was reinstated on De-cember 15, 1937.She affiliated with the Union on October 30, and thereafter attendedmeetings thereof.She attended the Independent meeting of Novem-'ber 1 but left before adjournment.We find that -Stewart was laid off on November 5, 1937, becauseof her affiliation with the Union, and her lack of interest inthe Independent.-,During her lay-off she had no other employment.Dolores Tian lothwas hired on October 5, 1936, in the soap de-partment.She was laid off on November 3, and reinstated onDecember 15, 1937.During the course of her employment she received no complaintsabout her work. She received about seven wage increases. 488DECISIONSOF NATIONALLABOR RELATIONS BOARDOn October 30 she affiliated with the Union, and thereafter attendedmeetings thereof.We find that Van Holm was laid off on November 3, 1937, becauseof her affiliation with the Union.Eudalia Watkinsonwas hired on `January 17, 1933, in the soapdepartment.She was laid off on November 5, reinstated on,November15, laid off again on November 16, and reinstated on November 22,1937.-She applied for membership in the Union on October 30, 1937.Wefind that Watkinson was laid off on November 5 and November 16,1937, because of her affiliation with the Union.Lena Holmeswas first hired on February 2,1925, in the soap depart-ment, left her employment on September 1, 1928, and returned to workon September 1, 1931. She was laid off on November 16, 1937. Theweek prior thereto she was absent on vacation. She was reinstated onNovember 22, laid off again on November 24, and reinstated on Decem-ber 1, 1937.The last period of her lay-off, November 24 to December1,was during the time inventory was taken at the plant.During,the course of her employment Holmes received a number ofcompliments about her work from General Manager Russell, Super-intendent Geneau, Assistant Superintendent Shopman, and ForeladyEckland.Occasionally she received a complaint about her work fromForeman Van Hove.-Holmes applied for membership in the Union on October 30, andthereafter attended meetings thereof.About November 1 she wassolicited by Cordery to sign the Independent petition.She refusedand told him she was a member of the Union.-When she was laid off on November 16 Holmes was the only womanemployee in the soap department affiliated-with the Union who had asyet received no lay-off.We find that Holmes was laid off on that datebecause of her affiliation with the Union, and her refusal to join theIndependent.Holmes was laid off again on November 24, and was off during theinventory period, although in previous years she had always been askedto assist in taking inventory.Forelady Eckland admitted thatHolmes' lay-off during inventory in November 1937 was the first suchlay-off in approximately 3 years.She testified without explanationthat she had no work for Holmes during inventory in 1937, although itappears that inventory was taken as usual.Under the circumstanceswe are convinced that she was again laid off on November 24 becauseof her affiliation with the Union, and her refusal to affiliate with theIndependent.We so find.At the time of her lay-offs Holmes was earning 471/2 cents per hourwhile operating the Woodbury wrapping machine and 421/2 cents per ANDREW JERGENSCO. OF CALIFORNIA489hour at other work. During her lay-off between November 16 and 22,1937, she had no other employment.(2) Shipping departmentOn November 5, 1937, the California corporation laid off two em-ployees in the shipping department, Ralph Palmer and Harry Atwood.Atwood quit the respondent's employ shortly after his lay-off, and theis not the subject of complaint in this proceeding.Ralph Palmerwas hired on February 2,1937, in the shipping depart-ment at 45 cents per hour.He was laid off on November 5, 1937, whenhe earned 55 or 571/2 cents per hour.He has not been reinstated.In and after April 1937, Palmer and other employees engaged indiscussion concerning the formation of a labor organization.As notedabove, on or about May 1 and June 10 Prior, A. F. L. representative,spoke to Palmer and other employees about organizing a union. There-after Palmer was elected president of the Association.He led in theeffort to make the Association independent of management representa-tives, and then to dissolve it.Palmer was a leader in the formation ofthe Union, and after its formation on October 25 became its president.34At the time of his lay-off both General Manager Rothenberg andForeman Joyner of the shipping department knew that Palmer wasactively engaged in promoting the Union.The California corporation adduced testimony at the hearing whichpurported to show that Palmer was employed to undergo a trainingperiod in the shipping department, and then to become a salesman;that his work was terminated on November 5 after he refused theoffer of a salesman's job, and that this refusal was a factor which ledto his lay-off.The California corporation does not explain whyPalmer's refusal did not cause his discharge, instead of his lay-off.The record shows that Palmer was considered to be "sales material".when he was employed, and that the shipping department was a train-ing ground for salesmen of the Jergens Woodbury Sales Corporationof California, although not all employees employed in the shippingdepartment were hired with a view to becoming salesmen. Shortlyafter his employment in February 1937 John Henry, sales manager ofthe sales corporation, visited Palmer and discussed with him in gen-eral the matter of sales work.According to Henry, Palmer did notseem to follow up his "lead," and it appears that Henry abandonedthe idea that Palmer would become a salesman. It is significant thatHenry did not again broach the subject of sales work to Palmer untilOctober 1937 after Palmer had become active in attempting to makethe Association an organization independent of the management.At" The record does not reveal upon what date Palmerbecame president. 490 / DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat time Palmer refused the offer of a salesman's job for the reason,among others, that he did not want to desert the Association, since theCalifornia corporation had not yet answered the Association's requestfor a wage increase.We are convinced that the offer of a salesman'sjob to Palmer in October was the first,attempt by the California cor-poration to rid itself of him because of his militancy in the Associa-tion.35We conclude that Palmer was not laid off on November 5 be-cause he refused a salesman's position.The California corporation also adduced testimony purporting toshow that Palmer was absent from his work on numerous occasionsprior to his lay-off while.visiting other departments in the plant andthat such conduct on his part was a factor which led to his lay-off.The evidence shows that Palmer on a number of occasions prior to hislay-off visited departments other than his own during working hoursfor 2 or 3 minutes at a time.Other employees also paid such visits,and the practice had been going on long before the formation of theAssociation or the Union.Atwood testified he saw Palmer absentfrom his post as early as June, and admitted that Palmer was notthe only one who at times absented himself from his place of work.It does not appear that any other employees were laid off or dischargedfor this reason.We conclude that Palmer was not laid off on Novem-ber 5 because he at times absented himself from his place of work.36Foreman Joyner testified that in selecting employees to be laid offin the shipping department he considered ability, seniority, and maritalstatus.The record does not show whether Palmer was married.Palmer had over 6 months more seniority than James Craig, ashipping-department employee who was retained on November 5.Craig was employed in the receiving division of the shipping depart-ment.He also did packing, although he was not a regular packer,and he likewise worked on the truck.Palmer, besides being a packer,.also did receiving work and worked on the truck. Craig replacedPalmer on the truck about October 20, 1937. Joyner testified thatPalmer was taken off the truck because he spent 2 hours more thanhe should have on one trip to Los Angeles.Palmer explained to himon that occasion that he had difficulty in finding a parking space.Joyner admitted that he himself had had parking difficulties when ona trip in Los Angeles.Palmer stated at the hearing that he thoughtthat he had been taken off the truck because the management con-sidered it would be easier to lay him off if lie were packing, sincethe lay-off of a packer could be attributed more conveniently to aslackening of business.The record does not show that Palmer wasa .less efficient employee than Craig."Cf.N. L. R. -B.N. AmericanPotash and Chemical Corp,98 F.(2d) 488(C. C. A. 9).38Cf.N. L. R. B. v.'Botany Worsted Mills, Inc,106 F. (2d) 263 (C. C. A. 3). ANDREW JERGENS CO. OF C'ALIFORINEA491The California corporation introduced into evidence schedules sim-ilar to that referred to in the case of Ed Young, covering the periodsfrom June 1 to June `18, October 1 to October 20, and from October21, -toNovember 5, 1937. 'Office Manager Meeker testified as to thecontents of the time slips of the, packers during those periods.Thetime slips purport to show the number of hours spent by each packerin the packing and shipping department- or on the truck during thoseperiods.During the period from June 1 to June 18 Palmer spent7i-8 hours less time in the shipping department than the otherpackers.During the period from October 1 to October 20 he spent28 hours less tine- in the shipping department than the other packers.During the period from October 21 to November 5, he spent' 2 hoursless time than the other packers in the shipping department.Theschedules, compare the packing performances of the packers in threerespects.If accepted, at face value they show that Palmer, for theperiods June 1 to June 18 and October 1 to October 20, occupiedthird, fifth, and fifth places, respectively, as to the three criteria ofmeasurement.For the period October 21 to November 5, he occupiedthird, third, and fifth places, respectively. ' For, this latter period,immediately preceding his lay-off, the schedule shows that'Palmerin- less time packed more in terms of weight and number of cartonsthan Ralph Smith, another packer, although he phtckecl fewer orders.Smith was retained on November 5. For the reasons stated abovein the case of Ed Young, we have no means of ascertaining whetherthemanagement would have inferred from the schedules and thetime slips, taken at face value, that Palmer was'the least efficientpacker nor can the schedules be taken at face value.Furthermore,the schedules upon which the California corporation relies. now tojustify its selection of Palmer for lay-off, except the schedule forthe period October 21 to November 5, were not prepared until afterPalmer's lay-off.Finally the schedules only cover relatively shortperiods during Palmer's tenure of employment.We conclude thatthe schedules and time slips do not prove that the California corpo-ration determined to lay off Palmer upon the basis of efficiency.'Palmer was expressly named in the Rothenberg memorandum in a,context which plainly shows that Rothenberg planned to-select himfor lay-off because of his affiliation with and activity in the Union,and his opposition to the continued existence of the Association.-Thisconclusion is reinforced "by the remark of Foreman Van Hove, asnoted above, on December 6 to Helen Rogers that lay-offs were oc-curring. because Palmer and Blackmon had not "let the Associationgo just like they had started to" and that Palmer and Blackmonwould probably lose their jobs. 452DECISIONSOF NATIONALLABOR RELATIONS BOARDWe find that the California corporation laid off Ralph Palmer onNovember 5, 1937, and thereafter failed and refused to reinstate himbecause of his affiliation with and activity in the Union, and hisopposition to the Association and the Independent.-At the time, of his lay-off- Palmer earned $23 to $27 weekly, de-pending on whether or not he worked on Saturday.He has sincehad several days of Christmas work, at which he earned $42.04.Hedesires reinstatement to his former position.(3)Cosmetics departmentOn November 5, 1937, the California corporation laid off twoemployees- in the cosmetics department, Suzanne Adams and Kath-erineHayes, and replaced them by two other employees, FlorenceLapask and Emma Rogers who were transferred from the soap de-partment.The following portion of the Rothenberg memorandumwill be recalled in this connection : "We'll move 2 of the girls fromthe'Soap Department up to the Cream 3T Department and lay off 2girls there (Both agitators).By this move Ave hope to have a cleanslate .. .We are hoping to lick this A. F. L. gang . . -." -We findRogers.Suzanne Adamswas hired in the powder department on January27, 1937, 'at $12 a week. She was laid - off on November 5, 1937, atwhich time she earned $17 a week. She has not been reinstated,although she applied for reinstatement in December 1937.At the October 4 meeting of the Association, during debate overthe resolution requesting increased minimum rates of pay, Adamschallenged Braunsdorf's remark that the management had been fairin avoiding lay-offs, and stated that it did lay off employees whenwork was slack and that she had been laid off. ' Odle, her forelady,objected to her statements in favor of the resolution and stated thatshe, Odle, knew her girls were satisfied with the wages they received.Odle denied that this incident had anything to do with Adams'lay-off.In view of the Rothenberg memorandum we do not,believe'her denial.Adams affiliated with the Union on October 26.About November1 she was solicited to sign the Independent, petition by MarionCameron.She refused to sign the petition.On November 5 Adams was laid off, and was replaced by FlorenceLapask who was transferred to the powder departmentfromthe soapdepartment.Lapask was not affiliated with the Union at this time.38""Cream department" and "cosmetics department"were often used inter changeably.38 Subsequently, on November 23, Lapask applied for membership in the Union. ANDREW JERGENS CO. OF CALIFORNIA493Foreladv Odle testified that Adams was not reinstated because shewas inefficient and "half asleep most of the time"; that Lapask,provedmore` efficient; and that Odle and Forelady Santella decided `thatAdams was one of the slowest employees. In view of the Rothenbergmemorandum we do not credit this testimony.We find that the California corporation laid off Suzanne Adamson, November 5, 1937, and thereafter failed and refused to reinstateher because of her affiliation with the Union and her refusal to jointhe Independent.After November 5, Adams obtained temporarywork, at which she earned $16. She desires reinstatement to herformer position.Katherine Hayeswas hired on September 9, 1937, in the creamdepartment.She was laid off on November 5, 1937. She has notbeen reinstated, although in November after her lay-off she appliedfor reinstatement.On November 1 she affiliated with the Union and in or about the.first part of November attended a meeting of the Union.On November 5 Hayes was laid off and replaced by E. Rogers whowas transferred from the soap department to the cream department.E. Rogers was not affiliated with the Union.Forelady Santella testified that Hayes was laid off because shewas not very efficient, did not watch her work very closely, and thatE. Rogers was "a good little worker up there."However, Hayesreceived no complaints about her work. In view of the Rothenbergmemorandum, we do not credit Santella's testimony.We find thatthe California corporation laid off Katherine Hayes on November5, 1937, and thereafter failed and refused to reinstate her because ofher affiliation with the Union .At the time of her lay-off Hayes earned $16 a week. Thereaftershe .obtained temporary work for 5 weeks and. earned, $16 a week.She desires reinstatement to her former position.,c.The lay-off of Grace Louise Bruce from the cream department onNovember 12, 1937Grace Louise Brucewas hired on September 10, 1937, when shewas informed that her employment might not be steady.Bruce waslaid off from the cream department on November 12, 1937, and toldthat she would be recalled when needed.No other cream-depart-ment employees were released at this time. She was reinstated onJanuary 13, 1938..Bruce applied for membership in the Union and refused to signthe petition for the Independent.She attended no meetings of theUnion and engaged in no other union activity. 494DECISIONS OF NATIONAL LABOR RELATIONS BOARDProduction in. the cream department slackened during November.'Upon her lay-off Bruce had the least seniority in the department andit does not appear that she was more efficient than other employees.We find that the record does not 'support the allegations of thecomplaint that the California corporation discriminated in regard tothe hire and tenure of employment of Grace Louise Bruce becauseshe joined and assisted the Union.d.delayed reinstatements and refusals to reinstate thereafter(1)Cream departmentOn November 24, 1937, the California corporation laid, off 20 em-ployees in the cream department.At this time 24 employees wereworking in that department.39Fourteen of these employees wereaffiliated with the Union.All 14 were laid off.Ten employees werenot affiliated with the Union.Six of these employees were laid off.'The complaint alleges that the California corporation discriminatedin regard to the hire, and tenure of employment of 10 of the 14 em-ployees affiliated with the Union.As noted above, production slack-ened in the cream department in- November, Forelady Santella notedthe names and telephone numbers of the employees laid off and in-formed them that inventory was being taken and that they would berecalled. -Leslie Chatfieldwas hired on January 26, 1937.He was laid offfrom the cream department on November 24, and not reinstated there-after.He applied for membership in the Union at the close of theOctober 25 meeting of the Association.On the following.day hisforeman, Stephano, who had also attended the meeting the , daybefore, stated to him that "it would go, hard with those" who joinedthe Union.Thereafter Chatfield refused to sign" the Independentpetition and wore his union button in the plant.Upon his lay-off Chatfield had the least seniority of the maleemployees in his department 'and it does not appear that he wasmore efficient than other employees.E. H. Stolle, the only other male employee laid off in the creamdepartment on November 24, also affiliated with 'the Union -at theOctober 25 meeting, and spoke in favor of an affiliated organization.Stolle joined the Independent on November 29 or 30 and was re-instated on November, 30.However, Stolle, to whom Chatfield was31This number includes E RogersNNho was transferred from the soap to the cream de-partment'on November 3, and MarieWorcester,who appears on the pay roll under thepowder department but who infact wasworking in the cream department on November 24. ,ANDREW JERGENS CO. OF CALIFORNIA495next in seniority, had approximately 1 year's seniority over Chatfield.Stephano testified that, Stolle was more efficient than Chatfield.We find that the record does not support the allegation of thecomplaint that the California corporation discriminated in regardto the hire and tenure of employment of Chatfield because he joinedand, assisted the Union.Lulu Johnson, Velma Rainwater, Helen Rogers,andNancy Wil-liamswere among those laid off from the cream department onNovember 24.Williams and Rogers were reinstated on December 6;Rainwater and Johnson on December 13.These four employees applied for membership in the Union.Atleast two of.them, Rogers and Johnson, refused to sign the Independ-ent petition.'Upon or during their lay-off, these four employees had-no greaterseniority or apparent efficiency than non-union employees retained inor reinstated to comparable positions on or after November^24.We find that the record does not support the allegations of thecomplaint that the California corporation discriminated in regardto the hire and tenure of employment of Johnson, Rainwater, Rogers,and Williams because they joiuled and assisted the Union.MarieWorcesterwas hired in January 1934. She was laid offfrom the cream department on November 24, 1937, and reinstated onJanuary 18, 1938.' .Worcester appears on the,pay roll under the powder department,but the forelady of that department did not consider her to be amember thereof. It appears that Worcester was a general utility girland worked throughout the plant.Worcester became affiliated with the Union on October 25,,andthereafter attended all meetings of the Union.She refused to signthe Independent petition about November 1.When she was laid off on November 24 Forelady Santella told her,that inventory would be taken, that the lay-off might last 3 days ora week, and that she would call her.Worcester applied for reinstate-ment before Christmas, after she had discovered that other employeeshad returned to work. Santella told her on this occasion that onlya few girls were working.As noted above Worcester was not re=called until January 18.Five cream-department employees having less seniority thanWorcester were reinstated before her.These employees were JuneBaughman, Genevieve Calvert, and Winifred Sackett, each reinstatedon December 13, 1937; Vera Waid,'reinstated on December 14, 1937;and Marie Trimble, reinstated on January 13, 1938.Baughman,Calvert, and Sackett were never affiliated with the Union.Each, atsometime, Joined the Independent.Baughman joined the Independ- 496DECISIONS OF NATIONAL LABOR RELATIONS BOARDent in November 1937.Waid signed an application card from mem-bership' in the Union on October 30, but withdrew the following day,and later joined the 'Independent.Trimble applied for membershipin the Union but later withdrew and joined the Independent beforeher reinstatement.- -After November 24 the cream-department employees who were re-instated handled the work of both the cream and the powder depart-ments.Foreladies Santella and Odle testified that selection forreinstatment was based on efficiency throughout the cream and powderdepartments.It is therefore significant that Worcester had workedin both departments.On the other hand, Odle testified that Trimblenever worked in the powder department.As for Calvert, Odle couldnot say definitely whether or not she had ever worked in the powderdepartment prior to November 24, and testified, "but I imagine shehas; most of the cream girls have.", Odle admitted that she wouldhave remembered if Calvert had worked in that department for anyperiod of time.As for Baughman, Odle was not certain but "imag-ined" she did 'work in that department before November 24.Camp-bell, employee in the. powder department, testified that Baughmanand Calvert never worked in that department prior to November24.We find that Baughman and Calvert had not worked in the powderdepartment prior to November 24.These two employees were broughtinto th at, department after their reinstatement, and there is evidencethat Baughman, because of her inexperience, retarded the operation ofboxing there.Forelady Odle admitted that Worcester's work as a service girl inthe powder department was satisfactory.On one occasion Odle toldWorcester that she was, the best service girl at the plant.Odle testi-fied that Worcester was not efficient on the belt in the powder de-partment, since she was a nervous person, and that Odle had receivedseveral complaints that Worcester had been "bossy" with other em-ployees.Worcester, however, had received- no complaints about herwork.Upon this record and in view of Worcester's tenure of em-ployment since January 1934, we do not credit Odle's testimony regard-ing Worcester's deficiencies as an employee in the powder department,insofar as this testimony purports to establish a reason for the delay inreinstatingWorcester.There is no evidence, that Worcester could not perform the workdone in either cream or powder department by any of the fivenon-union cream-department employees who were reinstated beforeher.Although Santella testified that Baughman was an "exceptionally good" employee, and that Calvert was "a very' good worker,"and Odle testified that Waid was "an all around girl," there is noevidence thatWorcester was less efficient. in either the cream or ANDREW JERGE\S CO. OF CALIFORLN`IA497powder departments, than Baughman, Calvert, Waid, Sackett, orTrimble.Under the circumstances set forth above, including the prior re-instatement of the above five -non-union employees, we'find that theCalifornia corporation delayed the reinstatement of Worcester fromDecember 13, 1937, to January 18, 1938, because of her affiliation withthe Union, and her refusal to join the Independent.During her lay-off, Worcester had no other employment.June Brownwas hired on October 6, 1936, at $9 a week. She waslaid off from the cream department on November 24, 1937, when shewas earning $17 a week. She has not been reinstated.Brown' affiliated with the Union on November 2, and thereafterbecame its recording secretary.About November 1 she refused tosign the Independent petition.,Forelady Santella told her on November 24 that the employeeswould be off 2 or 3 days while inventory was taken and that theywould probably be called back Tuesday or Wednesday of the follow-ing week.Brown was never recalled although she applied twice forreinstatement.On the first occasion, shortly after Christmas, San-tella told her she had no idea when the employees would be recalledbut that Brown was next in line to be recalled.A week or two laterSantella informed her that she needed no other employees.Four cream-department employees having less seniority thanBrown were reinstated.These are Baughman, Calvert, Waid, andTrimble.The facts with respect to them set forth in connection withWorcester's case are also relevant to Brown's case.Santella testified generally that Brown was not reinstated becauseshe was temperamental and would' express her dislike upon beingasked to do what she did not like to do. Brown received no com-plaints about her work. In fact, she received compliments regardingher work from Forelady Santella, Assistant Superintendent Atwood,and Foreman Stephano.Under these circumstances we do not creditSantella's-testimony as establishing,a reason for the refusal to rein-stateBrown.Although Santella testified that Baughman was an"exceptionally good" employee, and that Calvert was a "very goodworker," there is no evidence that Brown was less efficient than orcould not perform the work of Baughman, Calvert, Trimble, orWaid.Under the circumstances set forth above, including the prior rein-statement of the above four non-union employees, we find that theCalifornia corporation, on and after December 13, 1937, failed andrefused to reinstate Brown because of her affiliation with and activityin the Union, and her refusal to join the Independent.481039-42-vol. 43-32 498DECISIONS OF NATIONAL LABOR RELATIONS BOARDSince her lay-off, Brown has had no other employment.Shedesires reinstatement to her former position.-Clementine Baylesswas hired in the powder department on Feb-ruary 6, 1937, at $12 a week. She was laid off from the cream depart-ment on November 24, 1937, when she earned $17 a week. She wasreinstated on January 13, 1938.She affiliated with the Union on October 28, 1937, and aboutNovember, 1 she refused to sign the Independent petition.As notedabove, between October 28 and November'5 Santella stated to Baylessthat the management would- shut its plant as a result of organizationby the Union.When Bayless was laid off on November 24, Santella told her thatinventory would be taken, that Bayless would be laid off for 2 or 3days, and that Santella was quite sure that the employees would berecalled the following Tuesday orWednesday.Bayless was notrecalled until January 13.-Three cream-department employees over whom Bayless had seni-ority,were reinstated before her. `These employees are Baughman,Calvert, and Waid.The facts with respect to them set forth abovein connection with Worcester's case are. also relevant to Bayless' case.Bayless- had worked in the powder department prior to Novem-ber 24, whereas, as noted, Baughman and Calvert had not. Santellaadmitted that Bayless was a "good worker."On one occasion- San-tella told her when she was sent to the powder department that"if [she] picked that up as easily as [she] had filling in the creammachine [she] would do just fine." On another occasion Odle toldBayless that she was efficient.Although Santella testified thatBaughman was an "exceptionally good" employee, and that Calvertwas "a very good worker," she did not expressly compare the rela-tive merits of Bayless, Baughman, tnd Calvert.Upon the basis ofthe record before us, and in view of the vagueness of Santella's testi-mony in this regard, we do not credit her testimony insofar as itby implication purports to establish that Baughman and Calvertweremore efficient than Bayless. - Although Odle testified thatWaid was reinstated because she was "an all around girl" there is noevidence that Bayless was less efficient than Waid.Under the circumstances set forth above, including the prior re-instatement of Baughman, Calvert, and Waid, we find that the Cali-fornia corporation delayed the reinstatement of Bayless from De-cember 13, 1937, to January 13, 1938, because of her affiliation withthe Union, and her refusal to affiliate with the Independent.Dorothy Holmeswas hired on January 27, 1937, at $12 a week.Shewas laid off on November, 24, 1937, when she earned $15 a week. Shehas not been reinstated. ANDREW JE'RGELNS CO. OF CALIFORMA499She applied for membership in the Union on November 3, 1937,and thereafter attended two of its meetings.About November 1 she'refused to sign the Independent petition.When Holmes was laid off on November 24, Santella told her thatthe employees would be off for a few days, that she doubted whetheritwould be any longer than that, and that she would call. Holmesback.Two weeks later Holmes applied for reinstatement and San-tella stated she did not have the slightest idea when she would recallHolmes.Although Holmes was not reinstated, four cream-department em-ployees with less seniority, namely, Baughman, Calvert, Waid, andTrimble were reinstated.The facts with respect to these employeesset forth in Worcester's case are also relevant here.Holmes received no complaints about her work during the courseof her employment.Although Santella testified, as noted above,in regard to the' efficiency of Baughman and Calvert, and Odletestified thatWaid was reinstated because she was "an all aroundgirl" and could work in both cream and powder departments, thereisno evidence that Holmes was less efficient than, or could not per-form,the work done by Baughman, Calvert, Trimble, or Waid.Under the circumstances set forth above, including the priorreinstatement of Baughman, Calvert, Trimble, and Waid, we findthat the California corporation failed and refused to reinstate Dor-othy Holmes on and after, December 13, 1937, because of her affilia-tion with the Union, and her refusal to affiliate with the Independent.The record does not disclose whether Holmes has secured otheremployment.- She desires reinstatement to her former position.Virginia Reidwas hired on January 27, 1937, at $12 a week. Shewas laid off from the cream department on November 24, 1937, whenshe earned $15'a week. She has not been reinstated.She affiliated with the Union on October 27.About November 1she refused to sign the Independent petition.When Reich was laid off on November 24, Santella told her that shewould be off for a few days because inventory would be taken, andthat she would call her.Reid was never recalled, although four cream-department em-ployees having less seniority than Reid, namely, Baughman, Calvert,Waid, and Trimble, were reinstated.The facts with regard'to theseemployees have already been set forth and are relevant here.Reid had done some work in the powder department. As notedabove, Baughman, and Calvert had not worked in the powder depart-ment before November 24, were brought into that department aftertheir reinstatement, and Baughman retarded the operation of boxingthere.Reid received no complaints about her work. She received 500DECISIONSOF NATIONALLABOR RELATIONS BOARDcompliments about it from Foreladies Santella and Odle. Santellaadmitted that Reid "worked out all right, but she is not the best one"and testified that she was nervous, and not as fast as "some of the.man, who was an "exceptionally good" worker, "picks on anythingquick . . . watches her work close and does not get nervous"; thatTrimble, among other things, worked on the capper, and was goodon the capper, that Reid had never worked on the capper, that shedid not think Reid would be good on it, and that training wasrequired to work on the capper.However, although Odle testifiedthatWaid was reinstated because she was "an all around girl" andcould work in both cream and powder departments, and Santellatestified that Calvert was a "very good worker," there is no evidencethat Reid was less efficient than, or could not perform the work doneby, either Calvert or Waid.Under these circumstances, including the prior reinstatement ofCalvert and Waid, we find that the California corporation on andafter December 13, 1937, failed and refused to reinstate Reid becauseof her affiliation with the Union, and her refusal to join theIndependent.Since her lay-off, Reid has not had other employment. She de-sires reinstatement to her former position.(2)Powder departmentVera Campbell, Helen Dobbins, Jane Lansing, and Ruth Newmanwere laid off in the powder department on November 24, and werenot reinstated.They, together with Lapask and Millie Watson,whose cases are discussed below, comprised all the women employeesworking in the powder department on November 24.All powder-department employees were affiliated with the Union.Dobbins,Lansing, and Newman refused to sign the Independent petition.Newman informed Forelady Odle prior to her lay-off that she wasa member of the Union. Campbell was questioned by Forelady Odleregarding her membership and told that she would be receiving lessmoney a month after she had been a member.The record shows that the powder department was in operationbet\yeen 40 and 60 percent less time in November, December, andJanuary than it was in October.Watson, powder-machine operator, was not laid off.Watson, how-ever, was also affiliated with the Union.She had seniority over theother employees, and it appears that she was the most efficient. em-ployee in the department..Lapask, who had been transferred fromthe soap to the powder department to replace Adams. whose case isdiscussed above, was laid off on November 24 and reinstated Decem- ANDREW JE'RGENS CO. OF CAIAFORINI'A501her 3.However, Lapask had seniority over the other employees, inthe powder department, and it does not appear that any of them wasmore efficient than she was.She signed an application for mem-'bership in the Union the day before she was laid off.Campbell, Dobbins, Lansing, and Newman each had . at timesworked in the cream as well as the powder department and eachhad seniority over cream-department employees Baughman, Calvert,Trimble, and Waid, who were reinstated.The facts with regard tothe latter employees have already been noted above and are relevanthere.Santella and Odle testified, in substance, that reinstatement of em-ployees in the cream and powder departments was based on efficiencythroughout both departments; that the powder-department girls wereefficient only in the powder department, whereas the cream employeeswere more efficient throughout both departments; that it had been thepractice for some time to use cream-department employees in thepowder department when there was not a full w'eek's work in thecream department; and that the powder-department employees werenot reinstated because there were enough employees in the cream de-partment who could handle the work of both departments.With respect to the specific powder and cream employees here inquestion,Odle testified that Newman's health interfered with herwork, and that Baughman was more efficient than Newman in per-forming the latter's operations in the powder department.Santellatestified thatWaid was a much faster wrapper than Newman. Itdoes not appear that the management ever in the past refused New-man employment because of her health.As noted above, Baughmanhad not worked in the powder department prior to November 24, andthereafter retarded the operation of boxing, there.Odle testified,further that Calvert was as good as or better than Lansing on workin the powder department.As noted above, however,. Calvert hadnot worked in that department prior to November 24.Odle alsotestified that other employees in the cream department could do Dob-bins' work in the powder department, as well as she.However, Odledid not name any of such employees, and admitted that Dobbins wasa very good boxer.Odle also testified that Campbell was overbearingand uncongenial with other employees.Except as stated above, there is no evidence regarding the com-parative merits in the cream and powder departments of powder em-ployees Campbell, Dobbins, Lansing, and Newman on the one hand,and cream employees Baughman, Calvert, Trimble, and Waid on theother.In view of the fact that Campbell, Dobbins, Lansing, andNewman each had worked in both cream and powder departments be-forefore November 24, whereas Trimble, Calvert, and Baughman had not, 502DECISIONSOF NATIONALLABOR RELATIONS BOARDand in view of the other circumstances disclosed by the record, we donot credit the testimony of Santella and Odle as establishing the realreason for the refusal to reinstate Campbell, Dobbins, Lansing, andNewman.In'our proposed findings we proposed to dismiss the cases of Camp-bell, Dobbins, Lansing, and Newman.The Union has taken exceptionto this portion of the proposed findings.We are of the opinion thatthe Union's e*ceptions are well taken.Under the circumstances set forth above, including the reinstate-ment of Baughman, Calvert, Trimble, and Wald, we find that the,California corporation failed and refused to reinstate Vera Camp-bell on and after December 13, 1937, because of her.affiliation with the -Union, and Helen Dobbins, Jane Lansing, and Ruth Newman on andafter December 13, 1937, because of their affiliation with the Unionand their refusal to join the Independent.e.Lay-offs from the shipping department between November 19and December 1, 1937andJ.R. Craig, Harold Gratias,41' Ralph Smith, Joseph Mulleda,Norman Heywood.On November 19 the shipping department em-Five were members of the Union, 5 were,not.Between November 19 and December 1 the 5 union members were laidoff, and the 5 -non-union members ti^ere retained.The 5 union mein-'bers thus laid off are charging employees.Three of the 5-Smith,Mulleda, - and Heywood-have been reinstated.Craig and Gratiashave not been reinstated.At the October 25 meeting of the Association, Craig spoke in'favorof- an affiliated organization.Smith and Heywood''refused to signthe Independent petition.Prior to his lay-off Cordery informedSmith that it would be better if he signed the Independent petition.Heywood was told by Lee Heerman, maintenance employee who so-licited him to sign the petition, that it was his last chance.Mulleda-first wore his union button in the plant a week or two l rior to hislay-off.The record shows that shipments, of the respondent's products de-creased in November and December.41Joyner testified that his' selections for lay-off were based on effi-ciency and seniority, among other things.The charging employees40Gratias appeared on the pay loll under the soap departmentHe was transferred tothe shipping department about October 20, whether temporarily or permanently does notappearHe was woiking in the shipping department when laid off-41 It appears that a new employee, Gasser, was employed in the shipping department-about January 1, 1938There is uncontroverted testimony,however,that he was hired asa prospective salesman ANDREW JERGENS CO. OF CALIFORNIA503had less seniority than the employees retained in the department anditdoes not appear that they were more efficient than those retained.We find that the record does not sustain the allegations of thecomplaint that the California corporation discriminated- in regardto the hire and tenure of employment of Craig, Gratias, Smith, Mul-leda and Heywood for the reason that they joined and assisted theUnion.f.Lay-offs from the soap department in January 1938(1)January 5, 1938On January 5, 1938, the Woodbury plodder in the soap departmentwas rendered inoperative by the burning out of a switchbox.TheCalifornia corporation thereupon laid off six employees who hadbeen discriminatorily laid off from the soap department in Novem-ber 1937,.then reinstated.Blackmon.After his reinstatement on November 22, Blackmonwore his union button in the plant.- As noted above, on or aboutDecember 6 Foreman Van Hove questioned Helen Rogers abouthermembership in the Union, made disparaging remarks aboutunions in general, stated that lay-off s were occurring because Palmerand Blackmon had not "let the Association go just like they hadstarted to" and added that Palmer and Blackmon would probablylose, their jobs.Blackmon was laid off on January 5, was reinstated on January 7,was again laid off on that date, and was called back to ,work onJanuary 12.He did not return, however, until January 18.11-Blackmon was laid off on the dates in question although Nevins,with less seniority, who joined the Independent prior to January 5,was retained.The record shows a considerable amount of inter-changeability among employees engaged in various types of workin each department in the plant.As noted above Blackmon hadin the past performed or could perform the work -done by Nevins,Iand there is no evidence that Blackmon was less efficient than Nevins.Fields.After her reinstatement on November 22, 1937, Fields wasagain laid off on January 5, and reinstated on January 17, 1938.At the time of the January 5 lay-off, Fields was working on a presswhich received soap from the Woodbury plodder, and was laid offwith, other employees similarly engaged.However, Fields had doneother work in the past when the Woodbury press was out of orderor when there was no work to be done on it.'Blackmon was again laid off on January 26,1938There is no evidence that this lay-offwas discriminatory.We find below that Blackmon was discriminatorily discharged onJanuary 29,1938.- 504DECISIONS'OF NATIONALLABOR RELATIONS BOARDTwo soap-department employees, Jean Mills and Leona Phoenix,with less seniority than Fields, were not laid off on January 5.Phoenix worked on the Woodbury wrapping machine.AlthoughMills was the operator of such a machine, she did' not operate itduring January, being engaged during that month, among otherthings, in racking soap on the pin press.Fields operated pressesand picked-up soap; she had never worked on the Woodbury wrapperbut had in the past done the work` Mills was doing in January andcould do such work. At noted above, the record shows a considerableamount of interchangeability among employees engaged in various-types of work in each department of the plant. There is no evidencethat Fields could not perform the work of Phoenix.There is noevidence that Fields was less efficient than Mills or Phoenix.Phoenix was never affiliated with the Union and joined the Inde-pendent at a meeting of that organization on January 3.Millssigned an application for membership in the Union on November 3,1937,43 but joined the Independent during the week of January 3,1938, and testified at the hearing that she did not desire representa-tion by the Union.Gribblerepresented the Union at a conference` between' the man-agement and the Union on November 11. After her reinstatement on"December 15, Gribble wore her union button in the plant.At thetime of the January 5 lay-off, Gribble worked on a press whichreceived soap from the Woodbury plodder. She was reinstated onJanuary 17.1Mills and Phoenix each had less seniority. than Gribble and werenot shown to be more efficient than she.Gribble had worked on thewrapping machine and had done boxing. It does not appear thatGribble could not perform the work done by Mills and Phoenix inJanuary.Gribble had worked in the past on many occasions whenMills and Phoenix had been laid off.Other facts in respect to Millsand Phoenix have been recited above and are also relevant in con=nection with Gribble's case.Murphy.After his reinstatement on December 1, Murphy engagedin an argument with Foreman Farral as to whether or not Eddington,whd was laid off at the,time, should be occupying Murphy's position.Dilring the course of the conversation, Farral called Murphy an"agitator."At the time of the January 5 lay-off, Murphy was operating theWoodbury plodder.He was reinstated on January 17 when the plod-der began to operate again.Nevins' who had joined the Independent,and who had" less seniority than Murphy, was not laid off on January"As noted above, Mills wasdiscriminatorily laid off onNovember5 and 16, and rein-stated onNovember 15 and 23. ANDREW JERGENS CO. OF CALIFORNIA 15055.As noted above, Murphy could do the work done by Nevins, andwe do not credit Farral's testimony that Murphy was less efficienton the pin-press plodder than Nevins.During his lay-offs in November 1937 and January 1938 Murphyhad no other employment.Rhoads.After her reinstatement on November 22, Rhoads was en-,gaged in picking up soap from presses which received it from theWoodbury plodder, or in boxing soap. She was laid off on January5, 1938, and was reinstated on January 17, 1938.Rhoads had seniority over Mills and Phoenix, whom we have alreadydiscussed above.Rhoads had in the past performed and could per-form the work done by Mills and Phoenix in January. There is noevidence that Rhoads was less efficient than either Mills or Phoenix.G. Campbell,the sixth employee laid off from the soap departmenton January 5, had the least seniority among employees in that de-partment.In view of the previous discriminatory `lay-off of Blackmon, Fields,Gribble, Murphy, and Rhoads, their continued adherence to the Unionand the management's continued hostility to it, the, interchange-ability of employees in the soap department, and the unexplainedpreference over these five union sympathizers of adherents of theIndependent having less seniority, we find that the California cor-poration continued to discourage membership in the Union and en-courage membership in the Independent by discriminatorily layingoffBlackmon, Fields, Gribble, Murphy, and Rhoads on January 5,and Blackmon on January 7, 1938. Since Campbell had the leastseniority, we do not find that his lay-off on January 5 was discrim-inatory.(2) January 11, 1938Pillow,as, found above, had been discriminatorily laid off from thesoap department in November 1937.She was reinstated on December16, 1937, laid off on January 11, and reinstated on January 14, 1938.Mills, whom we have discussed above, was retained on January 11,although she had less seniority than Pillow and was not shown to bemore efficient.It does not appear that Pillow could not perform thework being done by Mills in January.Under these circumstances, we find that the California corpora-tion discriminatorily selected Pillow for lay-off on January 11, be-cause of her continued adherence to the Union.(3)January 26, 1938On January 26, 1938, during the hearing in the instant proceeding,the California corporation again laid off six of the employees who 506DECISIONS OF NATIONAL, LABOR RELATIONS BOARDhad been discriminated against in November 1937 and earlier inJanuary 1938.Forelady Eckland informed them that the lay-off wasdue to the fact that a number of employees were attending the hearing.Blackmon, G. Campbell, Fields,andRhoadswere laid off for January27 and 28,Gribblefor January 28,44 andPillowfor January 27, 28,and 31.Since it does not appear that employees with less seniority thanBlackmon or G. Campbell were retained for January 27 and 28,we do not find that their lay-offs during this period were discrim-inatory.However, Mills, with less seniority than the other fouremployees, was retained.From the facts which we have already setforth, we find that by her retention in preference to Fields, Rhoads,Gribble, and Pillow during this period, the California corporationdiscriminated against them, discouraging membership in the Unionand encouraging,membership in the Independent.Fields and Gribblehad no other employment during their lay-offs in November andJanuary.(4) January 27, 1tJ38Van Holm.We have found .above that the California' corporationdiscriminatorily laid off Van Holm in November, then reinstated her.She was laid off again on January 27.Forelady Eckland told her that employees were being laid off be-cause there was no work for them to do, and that the lay-off was tem-porary.Van Holm testified on January 31. The record does notreveal whether or not she has been reinstated..Mills, who was retained, had less seniority than Van Holm.VanHolm could do the work Mills was engaged in during January.Thereis no evidence that Van Holm was less efficient than Mills.Under the circumstances set forth above, including the retention ofMills, we find that Van Holm was again laid off on January 27, 1938,because of her affiliation with the Union.(5) - January 31, 1938T'Vatkinson,as found above, was discriminatorily laid off in Novem-ber 1937.She was reinstated on November 22.Watkinson was laidoff for January 31.Mills,who was retained, had less seniority thanWatkinson.Arnold, who was also retained also had less seniority than Watkinson.Arnold had applied for membership in the Union on October 30,1937,45 but had joined the Independent 'in the first part of January44 She had already asked for leave to attend the hearing on January 27."We have found above that Arnold was discriminatorily laid off on November 5, andreinstated on November 22.- ANDREW JE'RGENS -CO. OF CALIFORNIA5071938, and tesified at the hearing on January 13 that she did'not desirerepresentation' by the Union.Watkinson was experienced in almostall types of work in the soap department. In previous years during'slack periodsWatkinson and other senior employees were not- laidof but were put to work on presses, and junior employees were laidoff, whereas on January 31, Mills and Arnold, employees junior toWatkinson, were placed on presses and Watkinson was laid off for thatday.There is no evidence that Watkinson was less efficient,than eitherMills or' Arnold.Under the circumstances above set forth, including the retention ofMills and Arnold,. we find that Watkinson was again laid off forJanuary 31, 1938, because of her, affiliation with the Union.During her lay-offs in November and January, Watkinson had noother employment.-3.The discharge of Blackmon on January 29, 1938'IWe have noted above that the California corporation discrimina-torily laid off Blackmon on November 5, 1937, and again on January5 and 7, 1938.Blackmon was recalled on January 12 and returnedto work on January 18.He was laid off on January 26 and testifiedat. the ,hearing, on .January 27.He was discharged on January 29,when he came to the plant to collect his pay, allegedly because hefalsified his employment application and because he had a criminalrecord.About December 15, 1937, a new set of rules was posted in the plant.These rules set forth, for the first time, among other causes' for dis-charge, violation of any criminal law, and falsification of applicationfor employment.On January 27, 1938, when Blackmon was testifying at the hearing,counsel for the California corporation informed Office ManagerMeeker that he had a "hunch" that Blackmon had a criminal record,and that he could impeach Blackmon's testimony with such a record.Meeker thereupon requested General- Manager Rothenberg to obtainthe requisite information.Rothenberg proceeded to the police stationat Burbank and received information there that Blackmon had beencharged with breaking and entering in Hamtranck, Michigan; in July1933, that the charge had been reduced to loitering, and that Blackmonhad been sentenced to a 90-day, term in the Detroit House of Correc-tion; that he had been arrested in June 1934, in Beverly Hills, Cali-fornia, on a charge of vagrancy; 11 and that hq had been arrested for .drunkenness in Burbank in 1935."The Beveily Hills Police Department informed counsel for the Board by letter datedFebruary 23, 1938,-that Blackmon's name was not in its filesBlackmon denied that hewas arrested for vagrancy but testified that he spent a night in jail at Beverly Hills on hisown-request,since lie had not sufficient-funds for a lodging. --- 508DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the basis of this information Rothenberg,according to his testimony, concluded that Blackmon had falsified"his employment appli-cation by noting thereon that he had lived in Burbank from 1932 to1933,47 and decided to discharge him because of such alleged falsifica-tion and because of his criminal record.The information supplied bythe Burbank police station,clearly did not support Rothenberg's as-serted conclusion that Blackmon had falsified his employment applica-tion.For aught that Rothenbergknew,although Blackmon had spent90, days in a Michigan jail during 1933, he night still truthfully haverepresented that he lived in Burbank from 1932 to 1933.Rothenbergmade no further inquiry into the truthfulness of this representation.He admitted that the application form did not request informationconcerning past imprisonment.Under these circumstances we do notcreditRothenberg's claim that he concluded that Blackmon hadfalsified his employment application.On January 29 Meeker, in the presence of Geneau,asked Blackmonif the information which the management had, concerning his criminalrecord, was true.Blackmon stated that the charge of breaking andentering was not,but admitted he had served a term in the House ofCorrection.Meeker called Black'mon's attention to the rules regard-ing discharge for violation of criminal law and further called his atten-tion to the fact that he had failed to mention the jail sentence or thetime spent in Michigan iii his application blank and informed him hewas discharged.Meeker testified as follows in this connection : "I didtell him that if he had made known this record that that would havebeen an entirely different matter,that it wasn't so much-I don'tknow as I told him just this way-it wasn't so much the fact that wehad just-that he had this record, as it was that he had not made itknown,and that he had made statements on his application blankwhich were not true."Thus Meeker allegedly attributed the dischargeprimarily,not to Blackmon's criminal record, but to his failure to dis-close this fact when he applied for employment.The applicationblank did not call for such information,and after the posting of therules on December 15 the California corporation did not require em-ployees to report if they had any previous criminal record.Noemployees other than Blackmon were investigated.47The precise information appearing on the employment application, dated August 1,1934, upon which the California corporation relies, is the following : In answer to thequestion "Flow long have you lived in Burbank?' Blackmon answered "2 years"Under"Record of Previous Experience" Blackmon stated in part as follows :FromTo .Name of employerAddressNature of workReason for leaving19311932Part time "Cooking"_______Long Beach___Cooking ---------Quit.19321933Odd jobs & Cooking________Burbank______----- do-----------No more work.19331934Odd jobs___________________----- do-------- .Gen. work------0 ANDREW JE'RGENS CO. OF CALIFORNIA'509Although Rothenberg and Meeker denied having knowledge -of thecriminal record prior to January 27, and Meeker testified that hehad ascertained before discharging Blackmon that no representativeof the management had such knowledge, Blackmon's jail sentence wasthe subject of "common gossip" in the plant; employees in the ship-ping department, including Bryan, used to engage in banter with him-regarding it; and the "hunch" of counsel for the California corpora-tion. as to Blackmon's criminal record remains unexplained.Since Rothenberg did not claim that he would have dischargedBlackmon because of his criminal conviction alone, since Meeker'sabove-mentioned testimony indicates that Meeker purportedly wouldnot have discharged Blackmon because of a criminal conviction alone,since the California corporation did not establish its rule with respectto'discharge for violations of the criminal law until long after Black-mon's conviction, and since his jail sentence was common knowledgeamong employees at the plant, we find that the California corporationdid not discharge Blackmon because he had been convicted on thecharge of loitering in 1933.Furthermore, we have found that Rothen-berg did not in fact believe that his application had been falsified.Moreover, we do not credit the management's claim that it dischargedBlackmon for his failure to reveal his conviction because it does notappear that the California corporation required any such disclosuresof its employees.In view of the past acts of discriminaticu againstBlackmon, his prominent union activity, the California corporation'santi-union campaign, and Foreman Van Hove's statement to HelenRogers about December 6, 1937, noted above, that "Palmer and Black-mon would probably lose their jobs," we find that the California cor-poration discharged Blackmon because of his affiliation with and activ--tty in the Union.There is no showing that his past record in any wayaffected Blackmon's efficiency or trustworthiness as an, employee, andwe are of the opinion that it will effectuate the policies of the Act toorder his reinstatement.We find that the California corporation discriminated in regardto the hire and tenure of employment of the charging employees listedin Appendix "A" and Appendix "B," and thereby discouraged mem-bership in the Union, and encouraged membership in the Independent,and that it thereby interfered with, restrained, and coerced its em-ployees in their exercise of the rights guaranteed in Section 7 of theAct.We find that the record does not support the allegations'of thecomplaint that the California corporation discriminated against theemployees named in Appendix "C" and Appendix "D" in regard totheir hire and tenure of employment, thereby discouraging or encour-aging membership in a labor organization. 510DECISIONS OF NATIONAL LABOR RELATIONS BOARDC. The, alleged refusal to bargain collectivelyOn November 4, 1937, the Union requested the California corpora-tion for exclusive recognition.The latter denied knowledge that theUnion represented a majorityand asserteditswillingnessto abide bya Board determination of the question concerning representation.On November 8, 1937, the Union filed with 'the Board its petitionfor certification.On November 11, 1937, the Union and the California corporation metwith Howard, an agent of the Board. The management requested thatthe question of representation be resolved by an election.Howardstated that since charges had been filed they "would have to be clearedup before an election. . .or before any further informal hearing couldbe held."The management agreed to a cross-check of union member-ship application caids against its pay roll with the understanding thatsuch cross-check "would have no effect"upon the issue of recognitionand with the further understanding that authorityto recognize acollective bargaining representative would have to come from the officeof the Ohio corporation.On November 12, 1937, Howard made the cross-check'in.Rothen-berg's office in the presence of Rothenberg and Palmer and announcedthat the Union represented 64 percent of the employees involved in thecross-check.On or about November 15, 1937, Prior, acting for the Union, re-quested Rothenberg for exclusive recognition.Rothenberg remindedPrior of the understanding reached with Howard and stated that hehad forwarded the result of the cross-check'to the Cincinnati office.Thereafter, neither the Union not the California corporation com-municated with the other with respect to the issue of recognition.Under these circumstances, we. do not conclude that the Californiacorporation refused to bargain within the meaning of Section 8 (5) ofthe Act.We find that the record does not support the allegation of the com-plaint that the California corporation refused to bargain collectively'with the Unionas the exclusive representative of its employees.In view of the foregoing it is unnecessary to make any determinationas to representation by the Union of a majority in the appropriate unit.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPONCOMMERCEWe find that the activities of the California corporation set forth inSection III, above, occurring in connection with the operations' of theCalifornia corporation described in Section I, above,"have a close, in-timate, and substantial relation to trade;traffic, and commerce amongthe several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce. ANDREW JERGENS CO. OF CALIFORNIAV. THE REMEDY511As noted above in Section I, the Ohio corporation is responsible for"the unfair labor practices of the California corporation.Havingfound that the California corporation has engaged in unfair laborpractices,we shall order the Ohio corporation to cease and desisttherefrom and to take certain affirmative action designed to effectuatethe policies of the Act and to restore as nearly as possible the condi-tionswhich existed prior to the commission of the unfair laborpractices:We have found that the California corporation dominated and inter-fered with the formation and administration of and contributed sup-port to the Association.Our finding would ordinarily warrant theissuance of an order directing the disestablishment of that organizationas a representative of employees for the purposes of collective bar-gaining, but we shall withhold such an order since it is apparent fromthe record that this labor organization has been replaced by the inde-pendent.However, in order to bar a resumption or repetition of theactivities which constituted the unfair labor pactices, we shall orderthe Ohio corporation to cease and desist from dominating, interferingwith, or contributing support to the Association.We have found that the California corporation has dominated andinterfered with the formation and administration of and contributedsupport to the Independent.' Its continued existence is a consequenceof violation of the Act, thwarting the purposes of the Act and render-ing ineffective a mere order to cease the unfair labor practices .18 Inorder to effectuate the policies of the Act and free the employees fromsuch domination and interference and the effects thereof, which con-stitute a continuing obstacle to the exercise by the employees of therights guaranteed them by the Act, we shall order the Ohio corporationto refrain from recognizing the Independent, and withdraw all recog-nition, if any, from the Independent, as representative of the employeesfor the purpose of dealing with the Ohio corporation concerning griev-ances, labor disputes, wages, rates of pay, hours of employment, andconditions of work, and to disestablish it as such representative 4sWe have found that the California corporation discriminated in re-gard to the hire and tenure of employment of the charging employeesnamed in Appendix "A" and Appendix "B." Since the California cor-poration has already reinstated 'the, employees named in Appendix-"B," we shall not order the Ohio corporation to reinstate them 5°"Consolidated Edison Company vN L. R B, 305 U. S 197."N L If. B. v. Pennsylvania Greyhound Ltine.s.Inc., et al.,303 U. S 261.00Appendix "B" includes the navies of Sue Fields, )Iildied Gribble, Ilene Pillow, RuthRhoads, and Eudalia Watkmson.We have found above that Fields, Pillow, and Rhoadswere disciiimnatorily laid off on January 26, 1938. , Howevei, Fields and Rhoads were onlylaid off for January 27 and Januaiy 28 , Pillow, for January 27, January 28, and January31.Gribble on January 26 requested the day oil on Januaiy 27, but was disciinnnatorily 512DECISIONSOF NATIONALLABOR RELATIONS BOARDHowever, the employees named in Appendix "A'' have not been rein-.stated .51 ,We shall therefore order the Ohio corporation to offer to theemployees named in Appendix "A" reinstatement to their former orsubstantially equivalent positions.The offer of reinstatement shall bewithout prejudice to their seniority and other rights and privilegesand shall be effected in the following manner : all employees hiredafter the dates when the California corporation discriminated 'againstthe employees to be offered reinstatement, shall, if necessary to provideemployment for those to be offered reinstatement, be dismissed. If,thereupon, by reason of a reduction in force there is not sufficient em-ployment immediately available for the remaining employees, includ-ing those to be offered reinstatement, all available positions shall bedistributed among such remaining employees in accordance with theOhio corporation's usual method of reducing its force, without dis-crimination against any employee because of his union affiliation oractivities, following a system of seniority to such extent as-has been ap-plied prior to November 3, 1937, in the conduct of the California cor-poration's business.Those employees remaining after such distri-bution for whom no employment is immediately available, shall beplaced upon a preferential, list prepared in accordance with the prin-ciples set forth in the previous sentence, and shall, thereafter, in ac-cordance with such list, be offered employment in their former or insubstantially equivalent positions, as such employment becomesavailable and before other persons are hired for such work.At the hearing the California corporation sought to show thatcertain' of the employees named in Appendix "A" had obtained sub-stantially equivalent employment subsequent to the termination oftheir employment with the California corporation.We find thatwhether or not any of such employees obtained substantially equiva-lent employment, effectuation of the policies of the Act requires thatthe Ohio corporation be ordered to reinstate them.52By laying off or by discharging or by delaying the reinstatement'of, or by refusing to reinstate the employees named in Appendix "A"and Appendix "B," the California corporation has discriminated inregard to their hire and tenure of employment. 'Accordingly, weshall order the `Ohio corporation to make payment to each of thelaid off on January 26 for January 28Watkiuson was discriminatorily laid off for Janu-ary 31 and received word to, return to work the next day.Although the record does notshow whether or not each of the employees nained, except Rhoads, in fact returned to workor were reinstated,each of them was laid off only for a definite day or days,and presum-ably returned to her employment at the expiration of her lay-off periodRhoads testi-fied on January 31 that she had asked for that day off.Under these circumstances we haveincluded the five employees among those already reinstated.51We have included in Appendix "A" the name of Dolores Van Holm, since, as Ave havefound above,she was discriminatorily laid off on January 27,1938,and merely told thatthe lay-off was temporary.In contrast to the cases of Fields,Gribble, Pillow,Rhoads, andwatkinson,it does not appear that Van IIolm's-lay-off was confined to any definite period62Phelps Dodge Corp.v.N L R B,313 U S 177 ANDREW JERGENS CO. OF CALIFORNIA513employees named in Appendix ".A" and Appendix "B" an amountequal to that which each would normally have earned as wages duringthe period or periods from the date or dates of discrimination ' tothe date or dates of the reinstatement of, the offer of reinstatement to,or placement upon the preferential list of,.each employee, less his orher net earnings,53 during that period or those periods, had theCalifornia corporation not discriminated in regard to his or her hireor tenure of employment.''We have found that the California corporation has, not discrimi-nated in regard to the' hire and tenure 'of employment of the em-ployees listed in Appendix "C."These employees have not beenreinstated.55In view of the unfair labor practices as set forth in Section III,above, and the, relationship between the California and Ohio cor-porations as set forth in Section I, above, there is grave danger thatthe Ohio corporation will not reinstate. the employee's listed in Ap-pendix "C," even if their former or substantially equivalent positionsare open. In order to effectuate the policies of the Act, we willrequire' the' Ohio corporation to include the employees named inAppendix "C" upon the preferential list referred to above, or if noneed for that preferential list arises, upon a similar preferential list,to be offered reinstatement in accordance with the principles setforth above in connection with the reinstatement of employees.56VI. THE PETITIONIn view of the lapse of time since the filing of the petition, forinvestigation and certification of representatives, we shall dismiss thepetition without prejudice.w By `,`net earnings" is meant earnings less expenses, such its for transportation, room,and board, incurred by an employee in connection with obtaining work and working else-where than for the California corporation, which would not have been incurred but forhis unlawful discharge and the consequent necessity of his scekmg employment elsewhere.SeeMatter of Crossett Lumber CompanyandUnited Brotherhood of Carpenters andJoinersof America, Lumber and Sawmill Workers Union, Local 2590, 8 NL B. B 440.Monies ieceived for work performed upon Federal, State, county, and municipal or otherwork-relief projects shall be considered as earnings.SeeRepublic Steel Corporation v.N LR.B,311U S.7" During Blackmon's lay-off of January 7, 1938, he was recalled to work, as notedabove,'on January 12,' but failed to return until January 18He is not entitledto back pay between January 12 and January 18, 1938During their lay-offs during thelastweek in January 1938, Fields testified at the hearing on January 28 ; Pillow, VanHolm, and Watkinson on January 31. Since these employees presumably would not haveworked on the days they testified, they are not entitled to back pay for those days.firibble requested the day of January 27 off, and is not entitled to back pay for that day.She testified on January 28, however, and the record shows that she would havetestifiedon Januaiy 27, if she had not been laid ' otf for' January 28Under thesecircumstances Gribble is entitled to back pay for January 28, 1938."Appendix "D" lists the employees who were not discriminated against, and who havebeen ieinstated'INL.R B. v. C. Nelson Mfg.Co., 120 F. (2d) 444, .,446-7 (C. C. A. 8). 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the basis of the foregoing findings of fact and upon the entirerecord in the case, the,Board makes:the following :CONCLUSIONS OF LAW1.Andrew Jergens Employees' Association was a labor organiza-tion, and Soap & Cosmetic Workers Union, No' 21361 and Independ-ent Soap & Cosmetic Workers Union, Inc., are labor organizationswithin the meaning of Section 2 (5) of the Act.2.The California corporation, by dominating and interfering withthe formation and administration of Andrew Jergens Employees''Association and Independent Soap & Cosmetic, Workers Union, Inc.,and contributing support to diem, has engaged,in unfair labor prac-tices within the meaning of Section 8 (2) of the Act.3.The California corporation, by discriminating in regard to thehire and tenure of employment of the employees named in Appendix"A" and Appendix "B," has-engaged in unfair labor practices withinthe meaning of Section 8 (3) of the Act.4.The California corporation, by interfering with,'. restraining,and coercing its employees in the exercise of the rights guaranteed inSection 7 of the Act, has engaged in unfair labor practices within'the meaning of Section 8-(1) of the Act._5.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2 (6) and (7)of the Act.6.''TheCalifornia corporation has not engaged in unfair laborpractices within the meaning of Section 8, (5) of the Act.7.The California corporation has not discriminated in regard tothe hire and tenure of employment of the employees named in Ap-pendix "C" and Appendix "D" within the meaning'of Section 8 (3)of the Act.'8.The Andrew Jergens Company (of Ohio) is responsible for theaforesaid unfair labor' practices of Andrew Jergens Company ofCalifornia.ORDERUpon the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that The AndrewJergens Company, (of Ohio), and its officers, agents, successors, andassigns shall:1.Cease and desist from :(a)Discouraging membership in Soap k Cosmetic Workers Union,No. 21361, or_ any other labor organization of its employees, by dis- 515charging,' laying off, delaying the reinstatement of, or refusing toreinstate any of its employees or by discriminating in, any' othermanner in regard to hire or tenure of employment ;-(b) In any manner dominating or interfering With the achninis-tration of Andrew Jergens Employees' Association or IndependentSoap & Cosmetic Workers Union, Inc., or with the formation 'or ad-ministration ofJany other labor organization of its employees, orcontributing support to Andrew Jergens Employees' Association orIndependent. Soap & Cosmetic Workers Union, Inc., or to any otherlabor organization of its employees;',(c)In any other manner interfering-with, restraining, 'or coercingits'employees in the exercise of the right to self-organization, toform, join, or assist labor organizations, to bargain' collectivelythrough representatives of their own choosing,,and to engage in con-certed activities for the purposes of collective bargaining or other"mutual'aid or protection, as guaranteed in Section 7 of the NationalLabor Relations Act.2.Take the' following affirmative action which the Board findswill effectuate the policies of the Act:(a)Refrain from recognizing, and withdraw all existing recogni-tion, if any, from Independent Soap &- Cosmetic Workers Union,Inc., as a representative of its employees for the purpose of dealingwith it concerning grievances, labor disputes, wages, rates of 'pay,hours ' of employment or other conditions of work, and completelydisestablish Independent Soap & Cosmetic Workers Union, Inc., assuch representative;'(b)Offer to the employees named in Appendix "A" immediate andfull reinstatement to their former or substantially equivalent posi-tions,without prejudice to their. seniority and other rights andprivileges, in the manner set forth in the section entitled. "Theremedy", above, placing those employees for whom employment t isnot immediately available upon a preferential list in the mannerset forth in said section;(c) Include the employees named in Appendix "C" upon the pref-erential list referred to in paragraph 2 (b) above, or place themupon a similar,list, in the manner set forth in the section 'entitled"The remedy" above, and refrain from discriminating against them,or any of the employees on said list, when employment becomesavailable ;(cl)Make whole the employees named in Appendix "A" and Ap-pendix "B" for any loss of pay they have suffered by reason of thediscrimination in regard to their hire and tenure of employment bypayment to each employee of a sum of money equal to that which eachnormally would have earned as wages during the period or t)eriods 516DECISIONS OF NATIONAL' LABOR RELATIONS BOARDfrom the date or dates of the discrimination to the date or dates of the,reinstatement, offer of reinstatement, or placement on the preferential,list, of or to each employee, as the case may be, in the manner set,forth in the section entitled "The remedy" above, less the net earnings 57of each employee during such period or periods.(e)Post immediately,in conspicuous places at its Burbank plant,and maintain for a period of at least sixty (60)' consecutive days fromthe date of posting, notices to its employees stating: (1) that theOhio' corporation will not engage 'in the conduct from which it isordered to cease and desist in paragraphs 1 (a), (b), and (c) ofthis Order; (2) that the Ohio corporation will take the affirmative-action set forth in paragraphs 2 '(a), (b), (c), and (d) of this Order;(3) that its employees are free to become or remain members of Soap& Cosmetic Workers Union, No. 21361, and the Ohio corporation willnot discriminate against any employee because of membership or, ac-tivity in that organization;.(f)Notify the Regional 'Director of the Twenty-first Region inwriting within ten (10) days from the date of this Order what stepsthe Ohio corporation has taken to comply herewith.AND IT IS FURTHER ORDERED that the complaint be, and it hereby is,dismissed insofar as its alleges that the California corporation hasengaged in unfair labor practices within the meaning of Section 8-(5) of the Act; and insofar as it alleges that the California corporationdiscriminated in regard to the hire and tenure of employment' of theemployees named in Appendix "C" and Appendix "D."AND IT IS FURTHER ORDERED that the petition for investigation andcertification of representatives be, and it hereby is, dismissed withoutprejudice.MR. GERARD D. REII.LY took no part in the consideration of the above11Decision and Order.Suzanne AdamsWilliam G.BlackmonJune BrownVera CampbellHelen DobbinsLloyd H. EddingtonMary GraceyMelba GrafstromAPPENDIX' "A"Katherine HayesDorothy HolmesJane LansingRuth NewmanRalph PalmerVirginia ReidDolores Van HolmEd Young51 Seesupra,footnote 53. ANDREWJERGENS CO.OF CALIFORNIA-Florence ArnoldClementine BaylessGlen' CampbellLola CoxSue FieldsMildred GribbleLena Holmes,Jean Mills ,APPENDIX-"B" 'C. F. MurphyShea PaysingerIlene PillowRuth RhoadsBetty RoweArlene StewartEudaliaWatkinsonMarie WorcesterAPPENDIX "C"Leslie ChatfieldJ.H. CraigGrace Louise 'BruceNorman HeywoodLula JohnsonJoseph MulledaHarold GratiasAPPENDIX "D",Velma RainwaterHelen RogersRalph SmithNancy Williams517